

Exhibit 10.4



 
 
INTELLECTUAL PROPERTY MATTERS AGREEMENT
DATED AS OF NOVEMBER 27, 2015
by and between


COMPUTER SCIENCES CORPORATION


and


CSRA INC.






 
 
 
 




--------------------------------------------------------------------------------

 




Section                                                  Page
1.    Definitions and Interpretation
1


1.1    General
1


1.2    References; Interpretation
6


2.    Grant of Licenses and Option to License to CSRA
7


2.1    Grant of CSC Agility License
7


2.2    Grant of Products License
8


2.3    Applicable Licensed Product Items and NPS-Developed Products
9


2.4    Grant of Know-How License
10


2.5    Grant of Trademarks License
10


2.6    Grant of Option to License Other Products    
13


2.7    Preservation of Ownership of Proprietary Rights and Sublicense
Requirements    
13


2.8    Enforcement Actions
14


2.9    Prohibited Uses and Administrative Obligations
15


2.10    Compliance with Third Party Licenses
16


3.    Grant of IP to CSRA
17


3.1    Assignment of Restricted IP to CSRA
17


4.    Grant of License to CSC
17


4.1    Grant of Imminent CSRA IP License to CSC    
17


5.    Term    
18


5.1    Initial Term
18


5.2    Extension of the Term
18


6.    Fees, Fee Adjustments, Payment, and Taxes
18


6.1    Fees and Adjustments
18


6.2    Payments
18


6.3    Taxes
18


7.    Support and Maintenance Obligations
19


7.1    Support and Maintenance Services
19


7.2    Support Exclusions
19


8.    Warranties
20


8.1    Warranty Exclusions
20


9.    Indemnification; Injunctive Relief; Limitations of Liability    
21


9.1    Indemnification by CSC
21


9.2    Indemnification by CSRA
21


9.3    Sole Remedy; Indemnification Procedures
21


9.4    Injunctive Relief
22


9.5    Limitation of Liability
22


10.    Confidential Data & Proprietary Materials
22


10.1    Confidential Data, Proprietary Information, and Trade Secrets
22


10.2    Employees and Sublicensees
23


11.    Termination
23


11.1    Events of Termination
23




 
 
i
 




--------------------------------------------------------------------------------

 




11.2    Effect of Termination or Expiration    
23


11.3    Survival of Terms
23


12.    General Provisions    
24


12.1    Further Assurances
24


12.2    Relationship of the Parties
24


12.3    Amendment
24


12.4    Entire Agreement
24


12.5    Priority of Agreements
24


12.6    Assignment    
24


12.7    Successors and Assigns
25


12.8    Third Party Beneficiaries
25


12.9    Notices
25


12.10    Rules of Construction
25


12.11    Title and Headings    
25


12.12    No Waiver
25


12.13    Severability
26


12.14    Governing Law; Jurisdiction
26


12.15    Dispute Resolution    
26


12.16    Specific Performance
26


12.17    Counterparts    
27


Signatory
28




 
 
ii
 




--------------------------------------------------------------------------------

 




List of Schedules and Exhibits
Schedule 1.1(vv)
Licensed Products
Schedule 1.1(nnn)
Restricted IP
Schedule 2.5(a)
Licensed Marks
Schedule 2.9(a)
Written Proprietary Item Usage Consent Procedure
Exhibit A
Form of CSC Agility Reseller Agreement






 
 
iii
 




--------------------------------------------------------------------------------

 




This INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “Agreement”) is dated as of
November 27, 2015 (the “Effective Date”), by and between Computer Sciences
Corporation, a Nevada corporation (“CSC”), and CSRA Inc., a Nevada corporation
(“CSRA”). Each of CSC and CSRA is sometimes referred to herein as a “Party” and
collectively as the “Parties”.
WHEREAS:
(A)
CSC, acting directly and through its direct and indirect Subsidiaries, currently
conducts the CSC Business and the CSRA Business;

(B)
CSC and CSRA have entered into the Master Separation and Distribution Agreement
by and between CSC and CSRA dated as of the date hereof (the “Master Separation
and Distribution Agreement”), in connection with the separation of the CSRA
Business from CSC and the Distribution of CSRA Common Stock to stockholders of
CSC; and

(C)
in connection therewith, the Parties desire to enter into this Agreement.

NOW, THEREFORE, in consideration of and subject to the premises and the mutual
agreements, terms and conditions herein contained, the benefits to be derived
therefrom and other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
General

Capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed in the Master Separation and Distribution Agreement. As used
in this Agreement, the following terms shall have the following meanings:
(a)
“Acquiring Person” shall have the meaning set forth in Section 2.1(h) of this
Agreement.

(b)
“Additional Maintenance Fees” shall have the meaning set forth in Section 6.1 of
this Agreement.

(c)
“Affiliate” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(d)
“Agreement” shall have the meaning set forth in the preamble to this Agreement.

(e)
“Applicable Licensed Product Items” shall mean, with respect to each Licensed
Product, the Licensed Product Items if and to the extent indicated on Schedule
1.1(vv).

(f)
“Applicable Security Laws and Regulations” shall mean regulations and policies
promulgated by the Defense Security Service, including the National Industrial
Security Program Operating Manual (NISPOM), established by Executive Order
12829, and analogue guidance from United States federal government intelligence
agencies.

(g)
“Change of Control” shall mean the sale of all or substantially all the assets
of CSRA; any merger, consolidation or acquisition of CSRA with, by or into
another corporation or other entity; any change in the ownership of more than
fifty percent (50%) of the voting capital stock of CSRA in one or more related
transactions; or the like.


 
 
1
 




--------------------------------------------------------------------------------

 




(h)
“Confidential Information” shall have the meaning set forth in the Master
Separation and Distribution Agreement.

(i)
“Contract” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(j)
“Contractor” shall mean any contractor, subcontractor or provider of outsourcing
services to CSRA or a CSRA Subsidiary in relation to the CSRA Business that
requires the right to use the Licensed Products or Licensed Product Items on
behalf of CSRA or a CSRA Subsidiary in order to perform a Customer Contract.

(k)
“CSC” shall have the meaning set forth in the preamble to this Agreement.

(l)
“CSC Agility” shall mean the proprietary Software of CSC or a CSC Subsidiary
known as CSC Agility Platform.

(m)
“CSC Agility License” shall have the meaning set forth in Section 2.1(a) of this
Agreement.

(n)
“CSC Business” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(o)
“CSC Indemnitee” shall have the meaning set forth in Section 9.2 of this
Agreement.

(p)
“CSC Proprietary Items” shall mean the Licensed Products, the Licensed Product
Items, the Licensed Know-How and the Licensed Marks and any databases and
Software a part of or ancillary thereto, any update, modification, enhancement,
derivative work, data format, engine, platform, program, method of processing,
graphical user interface, technique, procedure, concept, form, image,
documentation, specification, development language, development tool, design,
flow chart, instructional material, user booklet, printouts, or other written or
machine-readable materials that are a part of or ancillary to the Licensed
Products, the Licensed Product Items, the Licensed Know-How and the Licensed
Marks and also includes all copyrights, trademarks, trade secrets, patents and
other intellectual property right subsisting in or covering any of them.

(q)
“CSC State and Local Field” shall have the meaning set forth in the Master
Separation and Distribution Agreement.

(r)
“CSC Subsidiary” shall mean any direct or indirect wholly owned subsidiary of
CSC.

(s)
“CSRA” shall have the meaning set forth in the preamble to this Agreement.

(t)
“CSRA Business” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(u)
“CSRA Field” shall mean any licenses or sales (as applicable), directly or
indirectly, (i) to any federal Governmental Entity in the United States or any
branch or location thereof located outside of the United States, (ii) to any
United States state or local Governmental Entity other than in the CSC State and
Local Field, or (iii) outside of the United States of America solely in
connection with (A) any Contract entered into between CSRA or any CSRA
Subsidiary and a United States federal Governmental Entity or (B) any Contract
entered into between CSRA or any CSRA Subsidiary and a Governmental Entity
outside the United States to the extent in connection with military sales that
are sponsored or financed by a United States federal Governmental Entity.


 
 
2
 




--------------------------------------------------------------------------------

 




(v)
“CSRA Indemnitee” shall have the meaning set forth in Section 9.1 of this
Agreement.

(w)
“CSRA Personnel” shall mean employees, officers and directors of CSRA or any
CSRA Subsidiary engaged in the CSRA Business. CSRA Personnel shall be deemed to
exclude all Customers, resellers, distributors or other Persons performing
similar functions and any employees, partners, authorized agents and
representatives of any such Persons but shall include (for the avoidance of
doubt) any Contractor.

(x)
“CSRA Subsidiary” shall mean any direct or indirect subsidiary of CSRA that is
controlled by CSRA.

(y)
“Customer” shall mean any Person who receives, directly or indirectly, goods
and/or services from CSRA or any CSRA Subsidiary in connection with the
operation of the CSRA Business and shall exclude (for the avoidance of doubt)
any Contractor.

(z)
“Customer Contract” shall mean any contract, including all task and delivery
orders issued thereunder, assumed or entered into between CSRA or any CSRA
Subsidiary, on the one hand, and a Customer, on the other hand, in connection
with the CSRA Business.

(aa)
“Distribution” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(bb)
“DFARS” shall mean the U.S. Department of Defense Federal Acquisition Regulation
Supplement.

(cc)
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

(dd)
“Employee Matters Agreement” shall have the meaning set forth in the Master
Separation and Distribution Agreement.

(ee)
“Enforcement Action” shall have the meaning set forth in Section 2.8 of this
Agreement.

(ff)
“End User” shall mean a Customer (i) that is an agency or instrumentality of the
United States federal government, (ii) in connection with military sales that
are sponsored or financed by a United States federal Governmental Entity or
(iii) that is a state or local government located within the territory of the
United States of America (other than a CSC customer in the CSC State and Local
Field), in each case that licenses the Licensed Products from CSRA in accordance
with the terms of this Agreement and the Reseller Agreement.

(gg)
“Export Control Laws and Regulations” shall mean trade controls found at 22
U.S.C. 2778 of the Arms Export Control Act (“AECA”) Executive Order 13637, the
International Traffic in Arms Regulations (“ITAR”) 22 CFR 120-130 Executive
Order 13556, and DFARS 252.204-7000 Disclosure of Information and similar
special clauses inserted in United States federal government contracts to which
CSRA or a CSRA Subsidiary is a party or that have been passed through to CSRA or
a CSRA Subsidiary as a subcontractor and that require United States government
contracting officer consent prior to disclosure to Third Parties of unclassified
documents subject to disclosure restrictions.

(hh)
“Extension Term” shall have the meaning set forth in Section 5.2 of this
Agreement.

(ii)
“FAR” shall mean the U.S. Federal Acquisition Regulation.

(jj)
“Fees” shall have the meaning set forth in Section 6.1 of this Agreement.


 
 
3
 




--------------------------------------------------------------------------------

 




(kk)
“Governmental Entity” shall have the meaning set forth in the Master Separation
and Distribution Agreement.

(ll)
“Imminent CSRA IP” shall mean any Intellectual Property Rights acquired (whether
by merger, consolidation, stock or asset purchase or other similar transaction)
by CSRA or a CSRA Subsidiary or developed by CSRA or a CSRA Subsidiary without
making use of any CSC Proprietary Items, in each case within six (6) months
after the Effective Date, including all Intellectual Property Rights of SRA
Companies, Inc. and its direct and indirect Subsidiaries.

(mm)
“Imminent CSRA IP License” shall have the meaning set forth in Section 4.1(a) of
this Agreement.

(nn)
“Improvements” shall mean, with respect to any Licensed Product, Licensed
Product Items or Imminent CSRA IP, all derivative works of such Licensed
Product, Licensed Product Items or Imminent CSRA IP as well as all inventions,
modifications, improvements, fixes, enhancements and/or updates made to or
derived from such Licensed Product, Licensed Product Items or Imminent CSRA IP,
in each case whether or not any of the foregoing is entitled to protection under
applicable Law.

(oo)
“Initial Term” shall have the meaning set forth in Section 5.1 of this
Agreement.

(pp)
“Intellectual Property Rights” shall mean all intellectual property, proprietary
and industrial property rights of any kind worldwide, including all (i) patents,
patent applications, inventions and invention disclosures and utility models,
(ii) Trademarks, (iii) copyrights and copyrightable subject matter, including
software, code, algorithms, databases, compilations and documentation, (iv)
technology, trade secrets, know-how, processes, formulae, models, methodologies,
discoveries, ideas, concepts, techniques, designs, specifications, drawings,
blueprints, diagrams, models and prototypes, (v) moral rights and rights of
privacy and publicity, (vi) all registrations, applications, continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
renewals, extensions and foreign counterparts thereof and (vii) all rights and
remedies against infringement, misappropriation, or other violation of the
foregoing.

(qq)
“Know-How License” shall have the meaning set forth in Section 2.4(a) of this
Agreement.

(rr)
“Law” shall mean all laws, statutes and ordinances and all regulations, rules
and other pronouncements of Governmental Entities having the effect of law of
the United States of America, any foreign country, or any domestic or foreign
state, province, commonwealth, city, country, municipality, territory,
protectorate, possession or similar instrumentality, or any Governmental Entity
thereof.

(ss)
“License Year” shall mean the twelve (12)-month period commencing on the
Effective Date and extending through the corresponding date in the following
year and each subsequent twelve (12)-month period thereafter during the Term.

(tt)
“Licensed Know-How” shall mean the information, ideas, knowledge, skill and
experience owned by CSC or a CSC Subsidiary as of the Effective Date and in the
possession of or known to CSRA (or a CSRA Group Employee (as defined in the
Employee Matters Agreement)) as of the Effective Date that CSRA reasonably
requires to conduct the CSRA Business as of the Effective Date, whether or not
proprietary or patentable, or public or confidential, and whether stored or
transmitted in oral, documentary, electronic or other form and excluding, for
the avoidance of doubt, any Restricted IP, Licensed Products, Licensed Product
Items, Licensed Marks and Other Products.


 
 
4
 




--------------------------------------------------------------------------------

 




(uu)
“Licensed Marks” shall have the meaning set forth in Section 2.5(a) of this
Agreement.

(vv)
“Licensed Products” shall mean each of the products and services listed on
Schedule 1.1(vv), collectively.

(ww)
“Licensed Product Configuration Software” shall mean the code owned by CSC or
its controlled Affiliates that, together with the applicable Third Party
Software licensed directly by CSRA from such Third Party, is used to create a
Licensed Product, including scripts, configuration files, blueprints and CSC
proprietary Software.

(xx)
“Licensed Product Documentation” shall mean the offering and/or service
descriptions, installation and instructional guides and training materials
generally provided by CSC to clients for use in connection with a Licensed
Product.

(yy)
“Licensed Product Items” shall mean the Licensed Product Configuration Software,
Licensed Product Documentation, Licensed Product Sales Materials and Licensed
Product Specifications, collectively.

(zz)
“Licensed Product Sales Materials” shall mean sales and marketing materials
generally provided by CSC to its internal sales personnel for use in connection
with the Licensed Products, including pricing information as indicated on
Schedule 1.1(vv).

([[)
“Licensed Product Specifications” shall mean the technical description and
specifications of the Licensed Products that CSC uses to build and support the
Licensed Products, but that are not provided to CSC clients or resellers.

(aaa)
“Losses” shall mean all losses, damages, claims, demands, judgments or
settlements of any nature or kind, known or unknown, fixed, accrued, absolute or
contingent, liquidated or unliquidated, including all reasonable costs and
expenses (legal, accounting or otherwise as such costs are incurred) relating
thereto, suffered by a CSC Indemnitee or a CSRA Indemnitee.

(bbb)
“Maintenance Fee” shall have the meaning set forth in Section 6.1 of this
Agreement.

(ccc)
“Master Separation and Distribution Agreement” shall have the meaning set forth
in the recitals to this Agreement.

(ddd)
“New Marks” shall have the meaning set forth in Section 2.5(k) of this
Agreement.

(eee)
“NPS-Developed Products” shall mean those Licensed Products listed as
“NPS-Developed Products” on Schedule 1.1(vv).

(fff)
“Other Products” shall mean all generally available, reasonably identifiable
products or services in existence and owned by CSC or a CSC Subsidiary as of the
Effective Date that CSRA reasonably requires to conduct the CSRA Business at any
time after the Effective Date, other than the Licensed Products.

(ggg)
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.

(hhh)
“Person” shall mean any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.

(iii)
“Pre-COC Subsidiaries” shall have the meaning set forth in Section 2.1(h) of
this Agreement.


 
 
5
 




--------------------------------------------------------------------------------

 




(jjj)
“Products License” shall have the meaning set forth in Section 2.2(a) of this
Agreement.

(kkk)
“Recoveries” shall have the meaning set forth in Section 2.8 of this Agreement.

(lll)
“Reseller Agreement” shall mean the CSC Agility Reseller Agreement in the agreed
form attached hereto as Exhibit A.

(mmm)
“Restricted IP” shall mean all Intellectual Property Rights relating exclusively
to, used exclusively in, or arising exclusively from those products or services
set forth on Schedule 1.1(nnn).

(nnn)
“Restricted IP Assignment” shall have the meaning set forth in Section 3.1(a).

(ooo)
“Software” shall mean any software whether in source code or object code,
including application software, instructions for controlling the operation of a
central processing unit or computer, firmware, middleware, mobile digital
applications, assemblers, applets, compilers and binary libraries, but
specifically excluding any licensed Third Party software.

(ppp)
“Tax” shall mean all income, excise, gross receipts, ad valorem, value-added,
sales, use, employment, franchise, profits, gains, property, transfer, use,
payroll, intangibles or other taxes, fees, stamp taxes, duties, charges, levies
or assessments of any kind whatsoever (whether payable directly or by
withholding), together with any interest and any penalties, additions to tax or
additional amounts imposed by any Tax authority with respect thereto.

(qqq)
“Technical Data” shall mean recorded information, regardless of the form or
method of the recording, of a scientific or technical nature (including computer
software documentation). The term does not include computer software or data
incidental to contract administration, such as financial and/or management
information.

(rrr)
“Term” shall have the meaning set forth in Section 5.2 of this Agreement.

(sss)
“Third Party” shall mean any Person who is not a Party to this Agreement.

(ttt)
“Third Party Reimbursement Fee” shall mean all out-of-pocket fees and other
costs payable to Third Parties by CSC or CSC Subsidiaries as a result of the
creation of a copy of any Licensed Product.

(uuu)
“Trademarks” shall mean trademarks, service marks, corporate names, trade names,
domain names, logos, slogans, designs, social media identifiers, trade dress and
other designations of source or origin, together with the goodwill symbolized by
any of the foregoing.

(vvv)
“Trademarks License” shall have the meaning set forth in Section 2.5(a) of this
Agreement.

(www)
“Unlicensed Marks” shall mean all Trademarks owned by CSC or its controlled
Affiliates other than the Licensed Marks.

(xxx)
“Virginia Courts” shall have the meaning set forth in Section 12.14 of this
Agreement.

1.2
References; Interpretation


 
 
6
 




--------------------------------------------------------------------------------

 




References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
Unless the context otherwise requires, the words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation”. Unless the context otherwise requires, references
in this Agreement to Sections, Exhibits and Schedules shall be deemed references
to Sections of, and Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Section or provision of this Agreement. The
words “written request” when used in this Agreement shall include email. In the
event of any inconsistency or conflict that may arise in the application or
interpretation of any of the definitions set forth in Section 1.1, for the
purpose of determining what is and is not included in such definitions, any item
explicitly included on a Schedule referred to in any such definition shall take
priority over any provision of the text thereof.
2.
GRANT OF LICENSES AND OPTION TO LICENSE TO CSRA

2.1
Grant of CSC Agility License

(a)
Upon the terms and subject to the conditions set forth in this Agreement,
including Section 2.3, and excluding any Intellectual Property Rights of any
Third Party in CSC Agility or the Applicable Licensed Product Items, CSC hereby
grants to CSRA a perpetual, non-transferrable, non-assignable, royalty-free,
limited license to access and use CSC Agility and the Applicable Licensed
Product Items and to sublicense CSC Agility and the Applicable Licensed Product
Items to CSRA Subsidiaries, in each case in accordance with and as expressly
permitted by this Agreement, and to sublicense CSC Agility and the Licensed
Product Documentation to End Users in accordance with and as expressly permitted
by the Reseller Agreement and in no other manner whatsoever (the “CSC Agility
License”). During the Initial Term, the CSC Agility License shall be (i) limited
solely to the CSRA Field and (ii) exclusive as to clause (i) of the definition
of “CSRA Field” (other than and subject to any rights in respect of CSC Agility
or the Applicable Licensed Product Items granted by CSC or any CSC Subsidiaries
to any Third Party prior to the date of this Agreement) even as against CSC.

(b)
Without limiting the foregoing, the CSC Agility License shall entitle CSRA to
access and use in accordance with the Reseller Agreement and herewith, including
Section 2.1(d), all Improvements to CSC Agility and the Applicable Licensed
Product Items as well as any new versions thereof, in each case that are created
and released during the Term and made generally available by CSC to end users of
CSC Agility or the Applicable Licensed Product Items or otherwise provided by
CSC to CSRA. Notwithstanding the foregoing, CSC shall have no obligation to
create or release any such Improvements, and the timing of any such Improvements
shall be at the sole discretion of CSC.

(c)
CSRA hereby assigns, and agrees to cause all CSRA Subsidiaries and to require
all End Users to assign, all right (including all Intellectual Property Rights),
title and interest in and to any and all Improvements made or created from or
based on CSC Agility or any Applicable Licensed Product Items by or on behalf of
CSRA or a CSRA Subsidiary or End User following the Effective Date to CSC, and,
as between the Parties and any CSRA Subsidiaries (and each agreement with End
Users shall so provide), CSC shall have sole and exclusive ownership of such
Improvements and all right (including all Intellectual Property Rights), title
and interest therein and thereto.


 
 
7
 




--------------------------------------------------------------------------------

 




(d)
CSRA shall provide CSC with written notice of any Improvements made or created
from or based on CSC Agility or any Applicable Licensed Product Items by or on
behalf of CSRA or a CSRA Subsidiary or, to CSRA’s knowledge, an End User during
the Term. After such notice is provided, such Improvements shall automatically
be included in the definition of Licensed Product Items, and the CSC Agility
License granted to CSRA in Section 2.1(a) shall automatically be amended to
allow CSRA to use such Improvements under the terms and conditions set forth in
this Agreement and the Reseller Agreement.

(e)
Unless and to the extent otherwise indicated on Schedule 1.1(vv), the CSC
Agility License does not create on behalf of CSRA or any CSRA Subsidiary or End
User any right to or interest in or right of possession or access to the source
code relating to CSC Agility or the Applicable Licensed Product Items or any
right to possess, or copy or decompile object code relating to CSC Agility or
the Applicable Licensed Product Items.

(f)
CSRA (acting through CSRA Personnel) may use CSC Agility and the Applicable
Licensed Product Items only to the extent required in connection with the
operation of the CSRA Business, which during the Initial Term shall be solely in
the CSRA Field, and otherwise in accordance with this Agreement and only as and
to the extent necessary to meet the performance requirements of End Users under
Customer Contracts in accordance with the terms and conditions of the Reseller
Agreement. CSC’s sole obligations and responsibilities with respect to CSC
Proprietary Items shall be limited to those set out in this Agreement and the
Reseller Agreement. Subject to Section 2.5, unless otherwise agreed in writing,
CSC Agility and the Licensed Product Documentation will be licensed to End Users
under the applicable Licensed Mark.

(g)
CSRA shall not transfer, assign or sublicense, or purport to transfer, assign or
sublicense, its rights under CSC Agility or the Applicable Licensed Product
Items other than to CSRA Subsidiaries to the extent required in connection with
the operation of the CSRA Business in accordance with this Agreement or to End
Users in accordance with the Reseller Agreement.

(h)
Notwithstanding anything to the contrary contained herein, the CSC Agility
License shall not extend to any Person that, directly or indirectly, acquires
control of CSRA through a Change of Control of CSRA (an “Acquiring Person”) or
to any Affiliate or subsidiary of any such Acquiring Person (other than CSRA and
entities that were direct or indirect subsidiaries of CSRA prior to the time
such Acquiring Person acquired such control (a “Pre-COC Subsidiaries”)). Without
limiting the foregoing, if any material operations or businesses are contributed
by any Affiliate of an Acquiring Person (other than a Pre-COC Subsidiary) to
CSRA or a Pre-COC Subsidiary, such contributed operations or businesses shall
not be entitled to any of the rights granted pursuant to the CSC Agility
License.

2.2
Grant of Products License

(a)
Except with respect to CSC Agility (which shall be licensed to CSRA pursuant to
Section 2.1), upon the terms and subject to the conditions set forth in this
Agreement, including Section 2.3, and excluding any Intellectual Property Rights
of any Third Party in the Licensed Products and the Applicable Licensed Product
Items, CSC hereby grants to CSRA a perpetual, non-transferrable, non-assignable,
royalty-free limited license to access and use the Licensed Products and the
Applicable Licensed Product Items and to sublicense the Licensed Products and
the Applicable Licensed Product Items solely to CSRA Subsidiaries and End Users,
in each case in accordance with and as expressly permitted by this Agreement and
in no other manner whatsoever (the “Products License”). During the Initial Term,
the Products License shall be (i) limited solely to the CSRA Field and (ii)
exclusive as to clause (i) of the definition of “CSRA Field” (other than


 
 
8
 




--------------------------------------------------------------------------------

 




and subject to any rights in respect of the Licensed Products or the Applicable
Licensed Product Items granted by CSC or any CSC Subsidiaries to any Third Party
prior to the date of this Agreement) even as against CSC.
(b)
Without limiting the foregoing, the Products License shall entitle CSRA to
access and use in accordance herewith, including Section 2.2(d), all
Improvements to the Licensed Products and the Applicable Licensed Product Items
as well as any new versions thereof, in each case that are created and released
by CSC during the Term and made generally available by CSC to end users of the
Licensed Products and the Applicable Licensed Product Items or otherwise
provided by CSC to CSRA. Notwithstanding the foregoing, CSC shall have no
obligation to create or release any such Improvements, and the timing of any
such Improvements shall be at the sole discretion of CSC.

(c)
CSRA hereby assigns, and agrees to cause all CSRA Subsidiaries and to require
all End Users to assign, all right (including all Intellectual Property Rights),
title and interest in and to any and all Improvements made or created from or
based on any Licensed Products or Applicable Licensed Product Items by or on
behalf of CSRA or a CSRA Subsidiary or End User following the Effective Date to
CSC, and, as between the Parties and any CSRA Subsidiaries (and each agreement
with End Users shall so provide), CSC shall have sole and exclusive ownership of
such Improvements and all right (including all Intellectual Property Rights),
title and interest therein and thereto.

(d)
CSRA shall provide CSC with written notice of any Improvements made or created
from or based on any Licensed Products or Applicable Licensed Product Items by
or on behalf of CSRA or a CSRA Subsidiary or, to CSRA’s knowledge, an End User
during the Term. After such notice is provided, such Improvements shall
automatically be included in the definition of Licensed Product Items, and the
Products License granted to CSRA in Section 2.2(a) shall automatically be
amended to allow CSRA to use such Improvements under the terms and conditions
set forth in this Agreement.

(e)
Unless and to the extent otherwise indicated on Schedule 1.1(vv), the Products
License does not create on behalf of CSRA or any CSRA Subsidiary or End User any
right to or interest in or right of possession or access to the source code
relating to the Licensed Products or Applicable Licensed Product Items or any
right to possess, or copy or decompile object code relating to the Licensed
Products or Applicable Licensed Product Items.

(f)
CSRA (acting through CSRA Personnel) may use the Licensed Products and the
Applicable Licensed Product Items only to the extent required in connection with
the operation of the CSRA Business, which during the Initial Term shall be
solely in the CSRA Field, and otherwise in accordance with this Agreement.

(g)
CSRA shall not transfer, assign or sublicense, or purport to transfer, assign or
sublicense, its rights under the Licensed Products or Applicable Licensed
Product Items other than to CSRA Subsidiaries to the extent required in
connection with the operation of the CSRA Business or to End Users, in each case
in accordance with this Agreement.

(h)
Notwithstanding anything to the contrary contained herein, the Products License
shall not extend to any Acquiring Person or to any Affiliate or subsidiary of
any such Acquiring Person (other than CSRA and Pre-COC Subsidiaries). Without
limiting the foregoing, if any material operations or businesses are contributed
by any Affiliate of an Acquiring Person (other than a Pre-COC Subsidiary) to
CSRA or a Pre-COC


 
 
9
 




--------------------------------------------------------------------------------

 




Subsidiary, such contributed operations or businesses shall not be entitled to
any of the rights granted pursuant to the Products License.
2.3
Applicable Licensed Product Items and NPS-Developed Products

(a)
Notwithstanding anything herein to the contrary, to the extent the Products
License granted to CSRA in Section 2.2(a) entitles CSRA to any Licensed Product
Configuration Software, CSRA shall only be permitted pursuant to such license to
(i) access, use and copy such Licensed Products Configuration Software, (ii)
make Improvements to such Licensed Products Configuration Software if and only
to the extent CSRA is also entitled to the source code for the Licensed Product
Configuration Software as indicated on Schedule 1.1(vv) and (iii) either
sublicense the Licensed Product Configuration Software to CSRA Subsidiaries and
End Users or use the Licensed Product Configuration Software for internal use
only in each case as specified on Schedule 1.1(vv).

(b)
Notwithstanding anything herein to the contrary, to the extent the CSC Agility
License granted to CSRA in Section 2.1(a) or the Products License granted to
CSRA in Section 2.2(a) entitles CSRA to Licensed Product Documentation, CSRA
shall only be permitted pursuant to such license to (i) access, use, copy and
make Improvements to such Licensed Product Documentation and (ii) sublicense
such Licensed Product Documentation to CSRA Subsidiaries and End Users.

(c)
Notwithstanding anything herein to the contrary, to the extent the CSC Agility
License granted to CSRA in Section 2.1(a) or the Products License granted to
CSRA in Section 2.2(a) entitles CSRA to any Licensed Product Specifications,
CSRA shall only be permitted pursuant to such license to access, use, copy and
make Improvements to such Licensed Product Specification for internal use only
as necessary to support the applicable Licensed Product. For the avoidance of
doubt, under no circumstances shall CSRA or any CSRA Subsidiaries provide copies
of, display or otherwise disclose the Licensed Product Specifications to End
Users or to any Third Party other than CSRA Personnel.

(d)
Notwithstanding anything herein to the contrary, to the extent the CSC Agility
License granted to CSRA in Section 2.1(a) or the Products License granted to
CSRA in Section 2.2(a) entitles CSRA to any Licensed Product Sales Materials,
CSRA shall only be permitted pursuant to such license to access, use, copy and
make Improvements to such Licensed Product Sales Materials solely for internal
use to support sales of the Licensed Products to End Users.

(e)
Notwithstanding anything herein to the contrary, the Products License shall
entitle CSRA to access, use, copy, modify, distribute and make Improvements to
the NPS-Developed Products and the Applicable Licensed Product Items for both
internal use as well as to sublicense the NPS-Developed Products and the
Applicable Licensed Product Items to CSRA Subsidiaries and End Users.

2.4
Grant of Know-How License

(a)
Upon the terms and subject to the conditions set forth in this Agreement, CSC
hereby grants to CSRA a perpetual, non-transferrable, non-assignable,
royalty-free limited license to access and use the Licensed Know-How in
accordance with and as expressly permitted by this Agreement and in no other
manner whatsoever (the “Know-How License”). During the Initial Term, the
Know-How License shall be (i) limited solely to the CSRA Field and (ii)
exclusive as to clause (i) of the definition of “CSRA Field” (other


 
 
10
 




--------------------------------------------------------------------------------

 




than and subject to any rights in respect of the Licensed Know-How granted by
CSC or any CSC Subsidiaries to any Third Party prior to the date of this
Agreement) even as against CSC.
(b)
CSRA shall not transfer, assign or sublicense, or purport to transfer, assign or
sublicense, its rights under the Licensed Know-How other than to CSRA
Subsidiaries to the extent required in connection with the operation of the CSRA
Business solely in the CSRA Field and in accordance with this Agreement.

2.5
Grant of Trademarks License

(a)
Upon the terms and subject to the conditions set forth in this Section 2.5,
including Section 2.5(c), CSC hereby grants to CSRA and CSRA Subsidiaries a
perpetual, non-transferrable, non-assignable, royalty-free, non-exclusive,
limited license to use the trademarks, service marks, logos, and domain names
listed on Schedule 2.5(a), whether registered or unregistered (the “Licensed
Marks”), within the CSRA Field, in connection with the operation, advertisement,
marketing, promotion and support of the CSRA Business and the Licensed Products
in accordance with the limitations set forth on Schedule 2.5(a), and in a manner
not likely to cause confusion with the Unlicensed Marks (the “Trademarks
License”).

(b)
CSRA acknowledges and agrees, and agrees to cause all CSRA Subsidiaries and
sublicensees to acknowledge and agree, that all right (including all
Intellectual Property Rights), title and interest in the Licensed Marks are
owned exclusively by CSC. No right, title or interest in any Unlicensed Marks
are granted to CSRA, CSRA Subsidiaries or any Third Party by this Agreement.

(c)
Notwithstanding anything herein to the contrary, the Trademarks License to use
the specific marks (i) “COMPUTER SCIENCES” and (ii) “CSC” is hereby expressly
limited to the right of CSRA to use, for up to six (6) months after the date
hereof, such marks as part of an existing corporate or entity name of any CSRA
Subsidiary and for no other purpose whatsoever; provided, however, that CSRA
shall, and shall cause the applicable CSRA Subsidiaries to, (i) use its and
their best efforts to promptly file amended articles of incorporation (or
equivalent organizational documents) with the appropriate Governmental Entity
changing its corporate or entity name to a corporate or entity name that does
not contain “COMPUTER SCIENCES” or “CSC”, and (ii) provide CSC with any
additional information, documents and materials that CSC may request to evidence
those filings. None of the other Licensed Marks may be used by CSRA or CSRA
Subsidiaries as a corporate or entity name, or trade name.

(d)
Other than the specific marks “COMPUTER SCIENCES” and “CSC”, which may not be
sublicensed to any Person other than an existing CSRA Subsidiary currently using
such marks as or as part of an existing corporate or entity name, CSRA and CSRA
Subsidiaries may sublicense the Licensed Marks solely in writing in accordance
with the Trademarks License to advertisers, distributors, vendors, dealers,
suppliers and other Persons, solely for use in connection with the operation of
the CSRA Business in a manner consistent with current practice and in accordance
with and as expressly permitted by this Agreement. CSRA shall be liable
hereunder for any act or omission by a sublicensee or by any CSRA Subsidiaries
that would constitute a breach of the Trademarks License or other terms hereof,
as if committed by CSRA.

(e)
CSRA’s, CSRA Subsidiaries’ and any sublicensees’ use of the Licensed Marks shall
comply with relevant elements of CSC’s trademark guidelines and applicable Laws.
CSC further reserves the right to approve the quality and propriety of any goods
or services using the Licensed Marks, which approval shall not be unreasonably
withheld, conditioned or delayed. It is the purpose of this provision to prevent
uses of the Licensed Marks in a manner that are inconsistent with CSC’s high
quality of goods and services or in a


 
 
11
 




--------------------------------------------------------------------------------

 




manner that might be offensive to ordinary and customary standards of
exceptional service as determined by CSC, in its sole discretion, or that could
undermine or damage the reputation of CSC. CSRA further agrees to furnish CSC,
upon request, with sample specimens of each item bearing or displaying the
Licensed Marks or pre-printed promotional literature, video, media production,
web pages, or other marketing aids which CSRA, CSRA Subsidiaries, or any
sublicensee proposes to use with and which incorporate the Licensed Marks. CSRA
agrees that all advertising and promotional materials in which it and CSRA
Subsidiaries and sublicensees use the Licensed Marks shall be truthful in all
respects. CSC shall have the right to require CSRA, CSRA Subsidiaries and any
sublicensee to make reasonable changes to such literature or marketing aids, or
to any goods or services, for the purpose of eliminating inaccuracies, to ensure
compliance with the requirements of this section or otherwise to protect the
Licensed Marks. If no objection is made by CSC within ten (10) Business Days
after its receipt of such material, CSC shall be deemed not to object to its use
or distribution. CSC shall not be deemed to endorse the accuracy of, or assume
any legal responsibility for the contents of, such promotional material or media
presentations. CSRA and CSRA Subsidiaries may not modify, change or alter any
Licensed Mark without the prior written consent of CSC. CSRA agrees that it
shall not, directly or indirectly, do, omit to do, or permit to be done, any act
that will or may dilute the goodwill associated with the Licensed Marks or
tarnish or bring into disrepute the reputation of or goodwill associated with
the Licensed Marks or CSC or that will or may invalidate or jeopardize any
registration of the Licensed Marks. CSRA and CSRA Subsidiaries shall not
purchase Internet keywords or domain names containing the Licensed Marks.
(f)
CSRA recognizes the ownership of, and great value of the goodwill associated
with, the Licensed Marks as well as the mark “COMPUTER SCIENCES CORPORATION”.
CSRA acknowledges that such goodwill belongs to CSC and that such Licensed
Marks, as well as the mark “COMPUTER SCIENCES CORPORATION”, have inherent and/or
acquired distinctiveness and are famous marks. Nothing in this Agreement gives
CSRA, CSRA Subsidiaries, or any sublicensees any right, title, or interest in
the Licensed Marks, except the right to use the Licensed Marks in accordance
with the terms of this Agreement. CSRA’s, CSRA Subsidiaries’, and any
sublicensees’ use of the Licensed Marks shall inure to the benefit of CSC. CSRA,
CSRA Subsidiaries, and sublicensees, will not, and will not cause any other
Person to, seek to register any marks for, containing, or confusingly similar
to, the Licensed Marks. CSRA, CSRA Subsidiaries, and sublicensees shall not, and
shall not cause any other Person to, oppose or seek to cancel or challenge, in
any forum anywhere in the world, including, but not limited to, the United
States Patent and Trademark Office, any application or registration by CSC for
the Licensed Marks, or any composite mark containing a Licensed Mark as an
element of such composite mark. Further, CSRA, CSRA Subsidiaries, and
sublicensees shall not, and shall not cause any other Person to, object to, or
file any action or lawsuit because of, any use by CSC of (i) the Licensed Marks,
(ii) any composite mark containing a Licensed Mark, or (iii) any company name,
corporate name, trade name, keyword, or domain name consisting of or containing
any of the Licensed Marks, for or in connection with any goods or services,
whether such use is by CSC directly or through CSC’s licensees, CSC
Subsidiaries, or CSC’s authorized users; and CSRA, CSRA Subsidiaries, and
sublicensees will not, and will not cause any other Person to, take any other
action that may adversely affect or contest CSC’s ownership of or right to use
or the validity, incontestability or enforceability of the Licensed Marks, any
composite mark containing a Licensed Mark, or the goodwill associated with the
Licensed Marks.

(g)
CSRA, CSRA Subsidiaries, and any sublicensees as permitted under this Agreement
will display on materials utilizing or displaying the Licensed Marks any notice,
marking, or indicia of ownership required by this Agreement or otherwise by CSC
from time to time. CSRA, CSRA Subsidiaries, and any sublicensees


 
 
12
 




--------------------------------------------------------------------------------

 




as permitted under this Agreement will, in all material respects, use the
Licensed Marks in a manner reasonably calculated to prevent the Licensed Marks
from becoming generic or otherwise invalid.
(h)
CSRA agrees to notify CSC in writing, as promptly as reasonably practicable, of
any of the following that may come to the attention of CSRA: (i) any adoption,
use, or registration of any mark, trade name, trading style or corporate name,
domain name, or designation which would infringe, impair or dilute, or tend to
infringe, impair or dilute, the Licensed Marks, (ii) any challenge to CSC’s use,
CSRA’s use, CSRA Subsidiaries’ use, or any sublicensees’ use of any Licensed
Mark, or (iii) any claim made by any Person of any rights in any Licensed Mark.

(i)
Except as provided herein, CSC shall be responsible, at its sole discretion, for
renewing and maintaining at CSC’s expense all trademark applications and
registrations for the Licensed Marks. CSC may elect, for any reason, not to
renew any applications and registrations for the Licensed Marks. In the event
CSC determines during the Initial Term that it intends to allow an application
or registration for a Licensed Mark, other than the “CSC” mark, to lapse, be
cancelled or be abandoned, it will notify CSRA as promptly as reasonably
practicable and CSRA shall be entitled to pursue or maintain such application or
registration in CSC’s name, but at CSRA’s sole cost and expense. Each Party
agrees to cooperate and provide promptly, upon any request by the other Party,
appropriate samples and specimens of CSC’s, CSRA’s, and CSRA Subsidiaries’, and
any authorized sublicensees’ use of the Licensed Marks and to otherwise assist
the relevant Party in applying for, registering, maintaining and renewing CSC’s
applications and registrations for the Licensed Marks, at CSC’s expense.

(j)
CSRA shall, at its own expense, at least once in every six (6) months and at any
time at CSC’s written request, provide CSC with a written report detailing, for
each Licensed Mark: (i) each jurisdiction where Computer Science GS, every CSRA
Subsidiary, and every sublicensee is using such Licensed Mark and (ii) the
manner in which such Licensed Mark is being used in such jurisdiction.

(k)
CSC may elect at any time, at its sole discretion and for any reason, to change,
alter, or replace the trademarks and service marks that CSC directs to be used
by CSRA as the names of the Licensed Products. Any changed/altered/replaced
trademarks and service marks directed by CSC to be used by CSRA as the new names
of the Licensed Products (the “New Marks”) will become Licensed Marks under this
Agreement immediately upon receipt by CSRA of written notification by CSC of any
New Marks. Upon receipt by CSRA of written notice of any New Marks, CSRA agrees
to, and agrees to cause all CSRA Subsidiaries and sublicensees to, change over
within ninety (90) days on all web pages, marketing materials, promotional
items, advertising, documents, files, and other materials to the use of the New
Marks instead of the former Licensed Marks being used for such Licensed
Products.

(l)
Nothing in this Agreement shall constitute any representation or warranty by CSC
that any Licensed Mark is valid or that the exercise by CSRA, any CSRA
Subsidiary, or any sublicensee of any rights granted under this Agreement with
respect to any Licensed Mark will not infringe the Intellectual Property Rights
of any Person.

2.6
Grant of Option to License Other Products

CSC hereby grants to CSRA an option to license, at any time during the Initial
Term, any Other Products as CSRA may from time to time within such period
reasonably request for use by CSRA solely within the

 
 
13
 




--------------------------------------------------------------------------------

 




CSRA Field. The terms and conditions of any such licenses, including any fees or
maintenance rights or obligations, shall be negotiated and agreed between CSC
and CSRA on an arm’s-length basis at such time.
2.7
Preservation of Ownership of Proprietary Rights and Sublicense Requirements

(a)
All rights not specifically granted to CSRA herein are hereby retained by CSC.
There are no implied licenses to any of the CSC Proprietary Items (or to any
right, title or interest therein or part, portion or aspect thereof). CSRA
covenants, and agrees to cause all CSRA Subsidiaries and require all other
sublicensees to covenant, to take no action or commit any omission that would
reasonably be expected to be adverse to CSC’s sole and exclusive ownership of
all right (including all Intellectual Property Rights), title and interest in
and to the CSC Proprietary Items and shall not (i) apply to register or
cooperate in any effort by any Third Party to register any right (including any
Intellectual Property Rights), title or interest in or to any CSC Proprietary
Items anywhere in the world in connection with any products or services, (ii)
challenge or participate in any challenge or diminution of CSC’s rights
(including any Intellectual Property Rights) in the CSC Proprietary Items, or
(iii) do anything else inconsistent with CSC’s rights (including any
Intellectual Property Rights) in the CSC Proprietary Items. If, contrary to the
intent of the Parties, it should occur that CSRA has any rights of ownership in
the CSC Proprietary Items, CSRA hereby agrees, at any time upon the written
request of CSC, to assign and to sell for ten dollars (US$10.00) to CSC any and
all such rights of ownership as well as the entire right, title and interest to
any such right (including any attendant goodwill), and CSRA agrees that it has
not entered and shall not enter into any agreement with any Third Party,
including any CSRA Subsidiaries or other sublicensees, or otherwise take or fail
to take any action, that would prevent such assignment and sale. CSRA shall
promptly upon request by CSC execute, without additional consideration, any
assignment or other document that may be reasonably necessary or appropriate for
CSC to purchase, take assignment or perfect its ownership interest or to
memorialize, record or otherwise denote or demonstrate ownership by CSC of all
right (including all Intellectual Property Rights), title and interest in and to
any CSC Proprietary Items.

(b)
CSC shall be responsible, at CSC’s own expense, for, and shall make all
decisions concerning, the preparation, filing, registration, prosecution,
renewal, enforcement and maintenance of any Intellectual Property Rights in or
covering any CSC Proprietary Item. CSRA agrees to, and agrees to cause all CSRA
Subsidiaries and require all other sublicensees to, cooperate fully with, and
provide reasonable assistance to, CSC in respect thereof, at CSC’s own expense.

(c)
In order to assign title to CSC in accordance with the terms of this Agreement,
CSRA shall take all actions reasonably required to obtain title to inventions
made in the performance of a Customer Contract, including providing timely
notice to the Customer under such Customer Contract and electing to take title.
CSRA shall seek an advance waiver of any Governmental Entity’s right to take
title in those instances where such requests are required or permitted.

(d)
Unless CSC has provided its express, prior written consent (in accordance with
CSC’s internal delegation of authority policy and procedures), CSRA shall not
enter into any Customer Contract that includes FAR Clause 52.227-17, “Rights in
Data - Special Works” or Department of Defense FAR Supplement Cause
252.227-7020, “Rights in Special Works,” or any other similar provision that
grants any Governmental Entity a right to title to any CSC Proprietary Item.

(e)
CSRA shall set forth in written agreements with any sublicensee all applicable
restrictions and obligations regarding CSC Proprietary Items as set forth in
this Agreement. CSRA shall not grant any right to or fail


 
 
14
 




--------------------------------------------------------------------------------

 




to require any obligation from any permitted sublicensee that is inconsistent
with the terms and conditions of this Agreement or reduces or eliminates
protections of CSC Proprietary Items or CSC’s ownership of CSC Proprietary Items
as set forth herein. CSRA shall expressly identify CSC as a third party
beneficiary in all written agreements with any sublicensee.
(f)
CSRA shall set forth in written agreements with any Contractor all applicable
restrictions and obligations regarding such Licensed Product or the Applicable
Licensed Product Items as set forth in this Agreement.

2.8
Enforcement Actions

CSRA agrees to notify CSC in writing, as promptly as reasonably practicable, of
any actual, threatened or alleged infringement, challenge, misappropriation,
claim, impairment or violation of any Intellectual Property Rights relating to
the Licensed Products, Licensed Know-How or Licensed Marks that comes to the
attention of CSRA or a CSRA Subsidiary. CSC shall have sole and exclusive
authority and discretion to take such legal action as it deems appropriate and
control any dispute, claim, litigation, United States Patent and Trademark
Office or other U.S. or foreign governmental or administrative proceeding, or
other action arising out of any actual or alleged infringement, challenge,
misappropriation, claim, impairment or violation of any Intellectual Property
Rights relating to the CSC Proprietary Items and including any brought by a
Third Party (an “Enforcement Action”). Unless the Parties otherwise agree, all
costs and expenses related to an Enforcement Action shall be borne by CSC, and
CSC shall be entitled to all monetary damages, fines, settlement payments,
costs, attorneys’ fees, and other amounts (“Recoveries”) awarded to CSC as a
direct result of an Enforcement Action. CSRA shall, and if requested by CSC
cause CSRA Subsidiaries and any sublicensees to, at CSC’s expense, cooperate
fully and promptly with CSC with respect to such Enforcement Action, in such
manner and to such extent as CSC may reasonably request, including joining such
Enforcement Action as a party. Nothing herein shall be construed as requiring
CSC to take any action to bring or defend any Enforcement Action or to indemnify
or hold harmless CSRA, CSRA Subsidiaries, or any sublicensees in connection
therewith. During the Initial Term, in the event CSC provides written notice or
confirmation to CSRA that it determines not to bring an Enforcement Action, CSRA
may, with the prior written consent of CSC (which consent may be withheld by CSC
for any reason in its sole discretion), bring an Enforcement Action with respect
to any violation of the Licensed Products, Licensed Know-How or Licensed Marks
that CSRA reasonably believes would have a material and adverse effect on its
business; provided, however, that CSRA shall not compromise or settle any
Enforcement Action without the prior written consent of CSC; provided, further
that CSRA shall indemnify, defend and hold harmless (at CSRA’s sole cost and
expense) CSC for any losses of CSC arising from or relating to such Enforcement
Action brought by CSRA without CSC’s prior written consent, including, for the
avoidance of doubt, any losses arising from any counterclaim to such Enforcement
Action. Unless the Parties otherwise agree, all costs and expenses related to an
Enforcement Action brought by CSRA shall be borne by CSRA and any Recoveries
awarded to CSRA as a direct result of an Enforcement Action brought by CSRA
shall belong to CSRA. CSC shall, if reasonably requested by CSRA and at CSRA’
expense, provide and cause its controlled Affiliates to provide reasonable
cooperation with respect to any such Enforcement Action. For the avoidance of
doubt, nothing herein shall be construed as requiring CSC to join as a party any
Enforcement Action brought by CSRA.
2.9
Prohibited Uses and Administrative Obligations

(a)
Except as expressly permitted by this Agreement (including Section 2.9(b)), the
Reseller Agreement or with the prior written consent of CSC (not to be
unreasonably withheld, conditioned or delayed) in


 
 
15
 




--------------------------------------------------------------------------------

 




accordance with Schedule 2.9(a), CSRA shall not, nor shall it allow or give
permission to any Third Party, including but not limited to any CSRA Subsidiary,
End User or Governmental Entity, to:
(i)
use, copy (except for internal archival purposes), distribute, rent, lease,
license, lend, give, sublicense, disclose or transfer any of the CSC Proprietary
Items or any portion thereof;

(ii)
access or make available to any Third Party source code in any manner (and
whether or not subject to escrow arrangements) relating to the Licensed
Products, Licensed Product Items or any portion thereof;

(iii)
translate, modify, adapt, enhance, extend, decompile, disassemble or reverse
engineer the Licensed Products, Licensed Product Items or any portion thereof;

(iv)
transfer, assign or sublicense, or purport to transfer, assign or sublicense, to
any Third Party any right, including any Intellectual Property Rights, in or to
any of the CSC Proprietary Items;

(v)
allow any of the CSC Proprietary Items or any right in any of them to become
subject of any charge, lien or encumbrance;

(vi)
alter, remove or obscure any trademark, copyright, trade secret, patent,
proprietary right and/or other legal notice of CSC that are part of or affixed
to any of the CSC Proprietary Items;

(vii)
modify, decompile, disassemble or reverse engineer or otherwise attempt to
derive, obtain or modify the source code to, write or develop any derivative
software based upon the Licensed Products, or sell, rent, lease, license,
sublicense, copy, reproduce, disclose or transmit the CSC Proprietary Items or
any portion thereof, or permit any Third Party to do any of the foregoing, for
any purpose whatsoever;

(viii)
use or permit use of the CSC Proprietary Items by a Third Party or on any
service bureau, time-sharing or similar system; or

(ix)
create Improvements or additions to any of the CSC Proprietary Items.

For purposes of this Section 2.9(a), CSC Proprietary Items shall include, with
respect to Licensed Know-How, only that Licensed Know-How that is Technical Data
related to Licensed Products or any other reasonably identifiable products or
services in existence and owned by CSC or a CSC Subsidiary as of the Effective
Date.
(b)
Prior to entering into any Customer Contract in connection with any CSC
Proprietary Items (other than NPS-Developed Products, unless CSRA or the
applicable CSRA Subsidiary would reasonably be expected to satisfy the
obligations set forth in this Section 2.9(b) with respect to such NPS-Developed
Product) with any Governmental Entity, CSRA or the applicable CSRA Subsidiary
shall first (i) obtain a written acknowledgment from the relevant contracting
officer that such CSC Proprietary Items required to be delivered or used in
performance of such Customer Contract are “commercial items” as such term is
defined in FAR 2.101, (ii) ensure that the regulatory-specified contract clauses
and licenses, if any, for the acquisition of such “commercial items” are
included in such Customer Contract and (iii) obtain a written acknowledgment
from the relevant contracting officer that any modifications to such “commercial
items”


 
 
16
 




--------------------------------------------------------------------------------

 




are (A) of a type customarily available in the commercial marketplace or (B)
minor modifications made to meet U.S. federal government requirements.
(c)
CSRA shall effect and maintain security measures as are necessary to safeguard
the CSC Proprietary Items from any unauthorized access or use by any Person.
CSRA shall cause CSRA Subsidiaries to comply with the terms and conditions of
this Agreement and CSRA shall be liable hereunder for the actions and inactions
of CSRA Subsidiaries, all CSRA Personnel and all other sublicensees as though
they were the actions or inactions of CSRA.

(d)
CSRA shall not, and agrees to cause CSRA Subsidiaries to not, take any action or
grant any sublicense to any Person that exceeds the scope of any license or
right to sublicense granted by this Agreement.

(e)
CSRA shall not, and agrees to cause CSRA Subsidiaries to not, directly or
indirectly, violate any applicable Laws or regulations in exercising any rights
provided by or performed under this Agreement.

2.10
Compliance with Third Party Licenses

CSRA shall comply with the terms of the license agreements governing Third Party
vendor materials incorporated into any of the Licensed Products or Licensed
Product Items as and to the extent CSC so notifies CSRA in writing from time to
time. None of the licenses or rights to sublicense granted hereby include any
license to or right to sublicense the Intellectual Property Rights of any Third
Party, unless and only to the extent CSC is authorized to provide such license
or right to sublicense to CSRA. CSRA acknowledges and agrees that CSRA shall
seek any license to or right to sublicense any Intellectual Property Rights of a
Third Party in the CSC Proprietary Items from such Third Party. CSRA shall
comply with any requirements set forth in the Reseller Agreement relating to the
Intellectual Property Rights of any Third Party in CSC Agility or the Applicable
Licensed Product Items.
3.
GRANT OF IP TO CSRA

3.1
Assignment of Restricted IP to CSRA

(i)
CSC hereby assigns, conveys, transfers and delivers to CSRA or its designee all
of CSC’s right, title and interest in and to the Restricted IP, including,
without limitation, any and all goodwill symbolized thereby (as applicable), the
right to recover for damages and profits for past, present and future
infringements, dilutions, misappropriations or other violations of any part of
the Restricted IP and the right to sue for and recover the same throughout the
world in the name of CSC or its designee (the “Restricted IP Assignment”).

(j)
The Restricted IP Assignment may be made of record in any government and/or
administrative authority in any applicable jurisdiction, including in the United
States Patent and Trademark Office and the United States Copyright Office, as
appropriate and desired by CSRA.

4.
GRANT OF LICENSE TO CSC

4.1
Grant of Imminent CSRA IP License to CSC

(f)
CSRA hereby grants to CSC a non-exclusive, perpetual, non-transferrable,
non-assignable, royalty-free, fully paid-up right and license to access, use,
copy, make Improvements to and sublicense to end users, any CSC Subsidiary and
any contractor of CSC or of a CSC Subsidiary any Imminent CSRA IP (the


 
 
17
 




--------------------------------------------------------------------------------

 




“Imminent CSRA IP License”). During the Initial Term, the Imminent CSRA IP
License shall be limited solely to outside the CSRA Field.
(g)
Without limiting the foregoing, the Imminent CSRA IP License shall entitle CSC
to access, use, copy and sublicense in accordance herewith, including Section
4.1(d), all Improvements to the Imminent CSRA IP as well as any new versions
thereof in each case that are created and released by CSRA during the Initial
Term and made generally available by CSRA to end users of the Imminent CSRA IP.
Notwithstanding the foregoing, CSRA shall have no obligation to create or
release any such Improvements, and the timing of any such Improvements shall be
at the sole discretion of CSRA or its applicable Affiliate.

(h)
As between the Parties, CSRA shall exclusively own all right (including all
Intellectual Property Rights), title and interest in and to any and all
Improvements made or created from or based on any Imminent CSRA IP by or on
behalf of CSC following the Effective Date.

(i)
CSC shall provide CSRA with written notice of any Improvements made or created
from or based on any Imminent CSRA IP by or on behalf of CSC during the Initial
Term. After such notice is provided, such Improvements shall automatically be
included in the definition of Imminent CSRA IP, and the Imminent CSRA IP License
granted to CSC in Section 4.1(a) shall automatically be amended to allow CSC to
use such Improvements under the terms and conditions set forth in this
Agreement.

(j)
CSC shall not transfer, assign or sublicense, or purport to transfer, assign or
sublicense, its rights under any Imminent CSRA IP other than to CSC Subsidiaries
and any contractor of CSC or of a CSC Subsidiary to the extent required in
connection with the operation of the CSC Business outside of the CSRA Field and
in accordance with this Agreement.

5.
TERM

5.1
Initial Term

The initial term of this Agreement (the “Initial Term”) shall commence as of the
Effective Date and continue through the fifth (5th) anniversary of the Effective
Date unless terminated earlier pursuant to Section 11.
5.2
Extension of the Term

CSRA may elect to extend the expiration date of this Agreement for up to one (1)
additional period of five (5) years (the “Extension Term”), by providing written
notice of such election to CSC at least ninety (90) days before the
then-scheduled expiration of the Initial Term of its intent to extend the
Initial Term (the Initial Term as extended by an Extension Term, the “Term”).
6.
FEES, FEE ADJUSTMENTS, PAYMENT, AND TAXES

6.1
Fees and Adjustments

(m)
During the Initial Term, for maintenance and support of the Licensed Products in
accordance with this Agreement and the Reseller Agreement, CSRA agrees to pay to
CSC each License Year, an annual net fee equal to thirty million dollars
(US$30,000,000) (the “Maintenance Fee”).

(n)
CSRA shall pay to CSC the following additional maintenance fees during the
Initial Term as follows:


 
 
18
 




--------------------------------------------------------------------------------

 




(i)
0.5% of the amount by which CSRA’s total consolidated revenues during any fiscal
year exceed seven billion dollars (US$7,000,000,000); and

(ii)
5% of the amount by which CSRA’s total revenues from its cloud computing
solutions and services during any fiscal year exceed six hundred million dollars
(US$600,000,000) (the “Additional Maintenance Fees”, and together with the
Maintenance Fee, the “Fees”).

(o)
The Fees applicable during the Extension Term shall be as agreed by the Parties
acting reasonably and in good faith.

6.2
Payments

CSRA shall pay CSC the Maintenance Fee applicable to each License Year within
five (5) Business Days of the commencement of such License Year. CSRA shall pay
any Additional Maintenance Fees within twenty-one (21) calendar days after
completion of any fiscal year during which any such Fees become due.
6.3
Taxes

Each Party shall be responsible for all Taxes imposed on such Party under
applicable Law. In no event shall any Party be responsible for Taxes on or
measured by net income of the other Party. The Parties shall cooperate with each
other to furnish such forms and certificates that they are legally entitled to
furnish to eliminate or reduce Taxes on payments described herein. No Party
shall be required to “gross up” the other party for Taxes imposed through
withholding or deduction. To the extent any Party is required under applicable
Law to collect sales, use or similar taxes from the other Party, the Party
required to collect such taxes shall separately state the applicable sales, use
or similar tax on an invoice rendered to the other Party.
7.
SUPPORT AND MAINTENANCE OBLIGATIONS

7.1
Support and Maintenance Services

(a)
The Parties acknowledge that the Maintenance Fee is a net amount reflecting
maintenance and support obligations on each Party and agree that:

(i)
CSRA shall provide support and maintenance services to CSC in respect of the
NPS-Developed Products as set forth below;

(ii)
CSC shall provide support and maintenance services to CSRA in respect of all
Licensed Products, other than the NPS-Developed Products, as set forth below;

(iii)
in respect of each Licensed Product other than the NPS-Developed Products, CSC
shall provide CSRA with (i) any Improvements created by or on behalf of CSC as
and when made generally available by CSC to its customers, or, if not made
generally available by CSC to its customers, within a reasonable time after such
Improvements are developed by or on behalf of CSC and (ii) the applicable help
desk support as set forth on Schedule 1.1(vv); and

(iv)
in respect of the NPS-Developed Products, CSRA shall provide CSC with (i) any
Improvements created by or on behalf of CSRA as and when made generally
available by CSRA to its customers, or, if not made generally available by CSRA
to its customers, within a reasonable time after such


 
 
19
 




--------------------------------------------------------------------------------

 




Improvements are developed by or on behalf of CSRA, (ii) help desk support
equivalent to at least CSC level 3 help desk support to the extent being
provided by CSRA as of the Effective Date in respect of such NPS-Developed
Product, (iii) access to the source code relating to any and all Improvements
made or created from or based on such NPS-Developed Product by or on behalf of
CSRA, and (iv) all maintenance and support services required of CSC under CSC’s
existing maintenance and support contracts with its customers relating to such
NPS-Developed Product.
(b)
Notwithstanding the foregoing, CSC and CSRA may elect to enter into a separate
agreement after the date hereof setting forth any additional maintenance and
support services to be provided by CSC to CSRA in respect of any Licensed
Product or Licensed Product Items, such as training on the Licensed Products.
The terms and conditions of any such agreement, including the fees for such
services, shall be negotiated and agreed between CSC and CSRA on an arm’s-length
basis at such time.

(c)
The Parties will agree on governance procedures for the request and delivery of
the Licensed Products, Licensed Product Items and Improvements during the Term
but the failure to agree shall not void the Parties’ respective obligations to
request and deliver the Licensed Products, Licensed Product Items and
Improvements during the Term in accordance with this Agreement.

7.2
Support Exclusions

(g)
Neither Party shall be required to provide support to the extent that any
problem with any Licensed Product is due to:

(i)
the Licensed Product having been altered, damaged or modified by the other Party
or its Subsidiaries or Customers;

(ii)
the other Party’s or its Subsidiary’s negligence, hardware malfunction or any
cause beyond the reasonable control of the Party providing support;

(iii)
the Licensed Product being used in an operating environment other than an
operating environment (i) specified in the Licensed Product Specifications or
the Licensed Product Documentation or (ii) otherwise agreed in writing by CSC
and CSRA; or

(iv)
use of a version of the Licensed Product that is not the latest or most recent
version.

(h)
Unless otherwise agreed by the Parties in writing, neither Party shall be
required to provide any maintenance or support services directly to the other
Party’s end users.

(i)
Neither Party shall be required to provide any maintenance or support services
in connection with any portion of the Licensed Product that is owned by a Third
Party, unless such Party delivers or otherwise makes available such portion
directly to the other Party.

8.
WARRANTIES

8.1
Warranty Exclusions

(j)
Except as otherwise may be expressly set forth in the Reseller Agreement, CSC
shall in no circumstances have any liability for any of the following: (i)
failure of the Licensed Products resulting from unpermitted


 
 
20
 




--------------------------------------------------------------------------------

 




modification, abuse or prohibited use of the Licensed Products or use of the
Licensed Products that does not comply with the requirements of the Licensed
Product Sales Materials, (ii) failure of the Licensed Products resulting from
use of the Licensed Products in combination with any other software and/or
equipment which has not been supplied or approved in writing by CSC for use with
the Licensed Products, (iii) loss of data or any storage media in the possession
or under the control of CSRA or any CSRA Subsidiary, (iv) the content and
accuracy of any document produced by the Licensed Products, (v) CSRA’s or any
CSRA Subsidiary’s negligence or hardware malfunction, (vi) NPS-Developed
Products, or (vii) Restricted IP.
(k)
NO WARRANTY SHALL BE CREATED BY, AND NO OBLIGATION OR LIABILITY SHALL ARISE
FROM, THIS AGREEMENT OR CSC’S RENDERING OF TECHNICAL, PROGRAMMING, OR OTHER
ADVICE OR SERVICE HEREUNDER. CSRA SHALL BE DEEMED TO HAVE ACCEPTED THE CSC
PROPRIETARY ITEMS, THE RESTRICTED IP AND ANY SERVICES PROVIDED “AS IS” AND
“WHERE IS,” AND WITHOUT ANY WARRANTY OF ANY KIND.

(l)
(i) CSRA HEREBY WAIVES ALL WARRANTIES EITHER EXPRESS OR IMPLIED, INCLUDING ANY
IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WARRANTY OF TITLE, WARRANTY OF NON-INFRINGEMENT OR OTHERWISE (INCLUDING
TIME OF PERFORMANCE) RESPECTING THE CSC PROPRIETARY ITEMS, RESTRICTED IP OR
SERVICES AND, (ii) CSC MAKES NO WARRANTY THAT THE FUNCTIONS CONTAINED IN A
LICENSED PRODUCT ITEM OR ANY RESTRICTED IP WILL MEET CSRA’S REQUIREMENTS OR THAT
THE OPERATION OF A LICENSED PRODUCT ITEM OR ANY RESTRICTED IP WILL BE
UNINTERRUPTED OR ERROR-FREE.

(m)
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, CSRA ASSUMES SOLE
RESPONSIBILITY AND ENTIRE RISK AS TO THE SUITABILITY AND RESULTS OBTAINED FROM
USE OF THE CSC PROPRIETARY ITEMS, THE RESTRICTED IP AND THE SERVICES, AND ANY
DECISIONS MADE OR ACTIONS TAKEN BASED ON THE INFORMATION CONTAINED IN OR
GENERATED BY THE CSC PROPRIETARY ITEMS, THE RESTRICTED IP AND THE SERVICES.

9.
INDEMNIFICATION; INJUNCTIVE RELIEF; LIMITATIONS OF LIABILITY

9.1
Indemnification by CSC

CSC will indemnify, defend and hold harmless CSRA, and each of CSRA’s controlled
Affiliates and CSRA’s and its controlled Affiliates’ directors, officers,
employees, agents and permitted successors and assigns (“CSRA Indemnitees”) from
and against any and all Losses incurred by any CSRA Indemnitee as a direct
result of any claim by a Third Party that is not a CSRA Affiliate that CSRA’s
use of any Improvements to the Licensed Products provided by CSC pursuant to
this Agreement infringes or misappropriates any U.S. copyright, trademark or
trade secret, except to the extent resulting from (i) CSRA’s modification of the
Licensed Products or combination by CSRA of the Licensed Products with other
products or services if the Licensed Products would not have been infringing but
for such combination or modification, (ii) CSRA’s use of such Licensed Products
other than as permitted under this Agreement, (iii) CSRA’s failure to use an
updated non-infringing version of the applicable Licensed Products to the extent
CSRA was notified that the update cured an infringement, (iv) changes to the
Licensed Products made by CSC at the direction of CSRA, (v) any open source
software included in the Licensed Products or used by CSRA or an End User

 
 
21
 




--------------------------------------------------------------------------------

 




in connection with the Licensed Products, or (vi) any portion of the Licensed
Products that is owned by a Third Party.
9.2
Indemnification by CSRA

CSRA will indemnify, defend and hold harmless CSC, and each of CSC’s Affiliates
and CSC’s and its Affiliates’ directors, officers, employees, agents and
permitted successors and assigns (“CSC Indemnitees”) from and against any and
all Losses incurred by any CSC Indemnitee as a direct result of any claim by a
Third Party that is not a CSC Affiliate (a) arising from or relating to CSRA’s,
CSRA Subsidiaries’ or any End User’s use of the Licensed Products, and/or any
end user agreement, documentation or representation provided or made by CSRA to
an End User to the extent such end user agreement, documentation or
representation differs from the Licensed Product Sales Materials, Licensed
Product Documentation, marketing materials and/or Reseller Agreement provided by
CSC or (b) that CSC’s use of any Improvements to the Licensed Products provided
by CSRA pursuant to this Agreement infringes or misappropriates any U.S.
copyright, trademark or trade secret, except to the extent resulting from (i)
CSC’s modification of the Licensed Products or combination by CSC of the
Licensed Products with other products or services if the Licensed Products would
not have been infringing but for such combination or modification, (ii) CSC’s
failure to use an updated non-infringing version of the applicable Licensed
Products to the extent CSC was notified that the update cured an infringement,
(iii) changes to the Licensed Products made by CSRA at the direction of CSC,
(iv) any open source software included in the Licensed Products or used by CSC
or its customers in connection with the Licensed Products or (v) any portion of
the Licensed Products that is owned by a Third Party.
9.3
Sole Remedy; Indemnification Procedures

(a)
If any Improvement for which CSC has an indemnification obligation under Section
9.1 becomes, or in CSC’s reasonable opinion is likely to become, the subject of
any U.S. copyright, trademark or trade secret infringement or misappropriation
claim or proceeding, CSC will, in addition to indemnifying CSRA as provided in
Section 9.1, promptly take the following actions, at no additional charge to
CSRA, in the following order of priority: (i) secure the right to continue using
the item or (ii) replace or modify the item to make it non-infringing. If
neither of such actions can be accomplished by CSC using commercially reasonable
efforts, and only in such event, CSC will remove the applicable Improvements
and, in full satisfaction of CSC’s obligations with respect to this Section
9.3(a), the applicable Fees will be equitably adjusted to reflect such removal.
THIS SECTION 9.3 AND SECTION 9.1 STATE THE ENTIRE LIABILITY AND OBLIGATIONS OF
CSC AND THE EXCLUSIVE REMEDY OF CSRA, ITS AFFILIATES, SUCCESSORS AND ASSIGNS
WITH RESPECT TO ANY VIOLATION OR INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS BY THE LICENSED PRODUCTS AND THE SUPPORT SERVICES OR ANY PART THEREOF.

(b)
All indemnification procedures shall be governed by Section 7.4 of the Master
Separation and Distribution Agreement.

9.4
Injunctive Relief

The Parties acknowledge and agree that money damages would not be a sufficient
remedy for any breach of Sections 2, 4, or 10 of this Agreement by a Party or
any of its Subsidiaries and that the other Party shall, in addition to any other
rights it may have at Law or in equity, be entitled to equitable relief,
including

 
 
22
 




--------------------------------------------------------------------------------

 




injunction and specific performance, as a remedy for any breach (and the Party
in breach shall not raise the defense of an adequate remedy at Law) without the
posting of a bond or other form of assurance or surety.
9.5
Limitation of Liability

EXCEPT WITH RESPECT TO (a) EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS
SECTION 9 WITH RESPECT TO THIRD PARTY CLAIMS, (b) EITHER PARTY’S INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THE OTHER OR USE OF THE INTELLECTUAL
PROPERTY RIGHTS OF THE OTHER IN ANY MANNER OR FOR ANY PURPOSE OR APPLICATION NOT
EXPRESSLY PERMITTED BY THIS AGREEMENT, (c) EITHER PARTY’S BREACH OF THE
CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS AGREEMENT, OR (d) EITHER PARTY’S
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR INDIRECT, EXEMPLARY, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR
COSTS, OR FOR LOST OR DAMAGED DATA OR LOSS OF PROFIT OR GOODWILL, WHETHER
FORESEEABLE OR NOT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES OR COSTS.
10.
CONFIDENTIAL DATA & PROPRIETARY MATERIALS

10.1
Confidential Data, Proprietary Information, and Trade Secrets

All Confidential Information submitted by one Party to the other Party in
connection with this Agreement shall be governed by the confidentiality
obligations set forth in Section 8.5 of the Master Separation and Distribution
Agreement. For purposes of this Agreement, Confidential Information of CSC shall
include all CSC Proprietary Items.
10.2
Employees and Sublicensees

Each Party shall require its sublicensees and cause its Affiliates and its and
their employees, authorized agents and representatives to comply with the
provisions set forth in this Agreement and shall be deemed for purposes of this
Agreement to have taken the actions and inactions of the same in connection
thereto.
11.
TERMINATION

11.1
Events of Termination

This Agreement may only be terminated if:
(c)
the Parties mutually agree;

(d)
the other Party is in material breach or default of any of its representations,
warranties, covenants or obligations under this Agreement or violates or
infringes the Intellectual Property Rights of such Party and which breach,
violation or infringement has remained uncured or otherwise unresolved for a
period of thirty (30) days or more following that Party’s receipt of written
notice regarding such breach; or


 
 
23
 




--------------------------------------------------------------------------------

 




(e)
the other Party makes any assignment or assumption for the benefit of creditors
or files a petition in bankruptcy or is adjudged bankrupt or is placed in the
hands of a receiver or if the equivalent of any of the proceedings or acts
referred to in this clause, though known and/or designated by some other name or
term, occurs;

and such Party notifies the other Party of its election to terminate this
Agreement.
11.2
Effect of Termination or Expiration

(a)
Upon the termination of this Agreement or the expiration of the Term, (i) CSRA’s
licenses to access and use any Improvements to the Licensed Products and the
Licensed Product Items pursuant to Sections 2.1(b), 2.1(d), 2.2(b) and 2.2(d)
shall cease and be of no further force or effect and (ii) CSRA shall only be
entitled to access and use the then-current versions of the Licensed Products
and the Licensed Product Items in CSRA’s possession.

(b)
Upon the termination of this Agreement, CSRA shall immediately return all
copies, in any form, of any Confidential Information in its possession or
control (or certify to CSC in writing that the same has been destroyed), except
the then-current versions of the Licensed Products and the Licensed Product
Items in CSRA’s possession or control.

(c)
Unless a contrary intention clearly appears, expressions of termination,
cancellation or rescission of this Agreement may not be construed as a
renunciation or discharge of any claim in damages for an antecedent breach of
this Agreement or an obligation incurred prior to the termination or expiration
thereof.

11.3
Survival of Terms

Upon the termination of this Agreement or the expiration of the Term for any
reason, the following shall survive: (a) any unsatisfied payment obligation or
other right or remedy regardless of whether based on prior default or
performance or otherwise, (b) any limitation on the scope, manner, method, or
location of the exercise of rights in the CSC Proprietary Items, (c) any
limitation, exclusion or waiver of warranties, remedy, liability or damages, (d)
any obligation of confidentiality, nondisclosure, return of data or materials,
or singular obligation to the extent that the obligation was created by the
terms of this Agreement, (e) any right for effectuating any of the aforesaid,
(f) the right of CSC to receive any and all Improvements made or created from or
based on the Licensed Products or any Licensed Product Items by or on behalf of
CSRA or a CSRA Subsidiary or End User following the Effective Date, and (g) the
provisions of Sections 2 (except for the right of CSRA to receive Improvements
pursuant to Sections 2.1(b), 2.1(d), 2.2(b) and 2.2(d) and the option to license
Other Products pursuant to Section 2.6, each of which shall not survive), 3, 4,
8, 9, 10, 11 and 12.
12.
GENERAL PROVISIONS

12.1
Further Assurances

In addition to the actions specifically provided for elsewhere in this
Agreement, each Party agrees to execute or cause to be executed and to record or
cause to be recorded such other agreements, instruments and other documents, and
to take such other action, as reasonably necessary or desirable, to fully
effectuate the license grants, assignment, intents and purposes of this
Agreement.

 
 
24
 




--------------------------------------------------------------------------------

 




12.2
Relationship of the Parties

This Agreement shall not be construed to place the Parties in the relationship
of legal representatives, partners, joint venturers or agents of or with each
other. No Party shall have any power to obligate or bind the other Party in any
manner whatsoever, except as specifically provided herein.
12.3
Amendment

This Agreement may not be modified or amended, except by an agreement in writing
signed by each of the Parties.
12.4
Entire Agreement

The Schedules shall be construed with and as an integral part of this Agreement
to the same extent as if the same had been set forth verbatim herein. This
Agreement (including the Schedules) and the Master Separation and Distribution
Agreement constitute the entire agreement between the Parties related to the
subject matter of the Agreement and supersede all prior agreements, discussions
and understandings between the Parties related to its subject matter.
12.5
Priority of Agreements

If there is a conflict between any provision of this Agreement and the Master
Separation and Distribution Agreement (or any other agreement referred to
therein), the provisions of this Agreement will control. If there is a conflict
between any provision of this Agreement and a Reseller Agreement that references
this Agreement, the provisions of this Agreement will control.
12.6
Assignment

This Agreement shall not be assignable by CSRA, in whole or in part, directly or
indirectly, without the prior written consent of CSC, and any attempt to assign
any rights or obligations arising under this Agreement without such consent
shall be void; provided, however, that CSRA may assign this Agreement (a) to an
Affiliate controlled by CSRA, or (b) to a purchaser of all or substantially all
of the properties and assets of CSRA, in each case so long as such assignee
expressly assumes, in a written instrument in form reasonably satisfactory to
CSC, the due and punctual performance or observance of every agreement and
covenant of this Agreement to be performed or observed on the part of CSRA.
Notwithstanding the foregoing, because of its personal nature to CSC, the
Trademarks License may not be assigned to any Person without the prior written
consent of CSC, which consent may be withheld by CSC for any reason in its sole
discretion. For the avoidance of doubt, this Agreement shall be assignable by
CSC, in whole or in part, directly or indirectly, to any Person without
restriction.
12.7
Successors and Assigns

The provisions to this Agreement shall be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.
12.8
Third Party Beneficiaries


 
 
25
 




--------------------------------------------------------------------------------

 




This Agreement is solely for the benefit of the Parties and their respective
Affiliates and shall not be deemed to confer upon any Third Party any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement, except that any CSRA
Indemnitees or CSC Indemnitees shall be intended third-party beneficiaries of
Section 9 of this Agreement.
12.9
Notices

All notices, requests, claims, demands and other communications under this
Agreement shall be made and delivered in conformity with Section 11.6 of the
Master Separation and Distribution Agreement.
12.10
Rules of Construction

This Agreement will be fairly interpreted in accordance with its terms and
without any strict construction in favor of or against either Party. Moreover,
drafts of the Agreement and Schedules shall not be taken into account in
interpreting, or establishing the nature or limits of, a Party’s rights and
obligations hereunder. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. Notwithstanding anything
herein to the contrary, all rights granted herein and hereby shall be construed
so as to permit or require only such action and/or use that is in compliance
with Applicable Security Laws and Regulations. Notwithstanding the foregoing,
the Parties shall comply with all applicable Export Control Laws and
Regulations.
12.11
Title and Headings

Titles and headings to Sections herein are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
12.12
No Waiver

A Party does not waive any right under this Agreement by failing to insist on
compliance with any of the terms of this Agreement or by failing to exercise any
right hereunder. Any waivers granted hereunder are effective only if recorded in
a writing signed by the Party granting such waiver.
12.13
Severability

If any provision of this Agreement is determined by any court or Governmental
Entity to be unenforceable, the Parties intend that this Agreement be enforced
as if the unenforceable provisions were not present and that any partially valid
and enforceable provisions be enforced to the extent that they are enforceable.
12.14
Governing Law; Jurisdiction

This Agreement (and any claims or disputes arising out of or related thereto or
to the transactions contemplated thereby or to the inducement of any Party to
enter therein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common Law, statute or otherwise) shall in all respects be
governed by and construed in accordance with the Laws of the State of New York,
including all matters of construction, validity and performance, in each case
without reference to any choice-of-law or conflict of law principles that might
lead to the application of the Laws of any other jurisdiction. Subject to the
provisions of Section 9 of the Master Separation and Distribution Agreement,
each of the Parties irrevocably submits to the exclusive jurisdiction of (a) the
Fairfax County Circuit Court and any appeals

 
 
26
 




--------------------------------------------------------------------------------

 




courts thereof or (b) the United States District Court for the Eastern District
of Virginia and any appeals courts thereof (the courts referred to in clauses
(a) and (b), the “Virginia Courts”), for the purposes of any suit, action or
other proceeding to compel arbitration or for provisional relief in aid of
arbitration in accordance with Section 9 of the Master Separation and
Distribution Agreement or to prevent irreparable harm, and to the non-exclusive
jurisdiction of the Virginia Courts for the enforcement of any award issued
thereunder. Each of the Parties further agrees that service of any process,
summons, notice or document by U.S. registered mail to such Party’s respective
address set forth in Section 11.6 of the Master Separation and Distribution
Agreement shall be effective service of process for any action, suit or
proceeding in the Virginia Courts with respect to any matters to which it has
submitted to jurisdiction in this Section 12.14. Each of the Parties irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Virginia Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
12.15
Dispute Resolution

The procedures set forth in Section 9 of the Master Separation and Distribution
Agreement shall apply to the resolution of all disputes arising under this
Agreement.
12.16
Specific Performance

From and after the Effective Date, in the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Parties agree that the Party to this Agreement that is or is to
be thereby aggrieved shall have the right to specific performance and injunctive
or other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at Law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that, from and after the
Effective Date, the remedies at Law for any breach or threatened breach of this
Agreement, including monetary damages, are inadequate compensation for any loss,
that any defense in any action for specific performance that a remedy at Law
would be adequate is hereby waived, and that any requirements for the securing
or posting of any bond with such remedy are hereby waived.
12.17
Counterparts

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the Parties and delivered to
the other Party.
[Signature Page Follows]



 
 
27
 




--------------------------------------------------------------------------------

 




SIGNATORY
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


 
COMPUTER SCIENCES CORPORATION
 
By:
/s/ Paul Saleh                                    
 
Name:
Paul Saleh
 
Title:
Chief Financial Officer
 
CSRA INC.
 
By:
/s/ Kevin M. Libby                           
 
Name:
Kevin M. Libby
 
Title:
Assistant Treasurer




Signature Page to Intellectual Property Matters Agreement

--------------------------------------------------------------------------------

 




SCHEDULE 1.1(vv)
LICENSED PRODUCTS
Licensed Product
Entire Licensed Product may be sublicensed to End Users
Third Party software (including Open Source) and/or Third Party services that
are required for Licensed Product must be licensed directly by CSRA
License to Source Code is provided to CSRA
Updates of entire Licensed Product will be provided if and when made available
in accordance with CSC’s release schedule for the Licensed Product
License to Licensed Products Documentation is provided; updates will be provided
with product releases
License to
Licensed Product Specifications is provided; updates will be provided with
product releases
License to Licensed Product Sales Materials is provided; updates will be
provided if and when made available in accordance with CSC’s release schedule
for the Licensed Product
Licensed Product Sales Materials licensed by CSC will include pricing
information
Licensed Product Configuration Software may be used for internal use and
sublicensed to End Users
Licensed Product Configuration Software is for internal use only; it may be used
to provide services to End Users, but not sublicensed to End Users
Updates of Licensed Product Configuration Software will be provided if and when
made available in accordance with CSC’s release schedule for the Licensed
Product
License to Source Code for the Licensed Product Configuration Software is
provided
Technical Support of Licensed Product provided by CSC
Notes
Note: If CSC is not licensing the entire Licensed Product to CSRA (see Column
B), CSC will be licensing one or more Licensed Product Items (see Columns F
through M)
I. Resale Products
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CSC Agility Platform
Yes
No
No
Yes
Yes
Yes
Yes
Yes
N/A
N/A
N/A
N/A
See Reseller Agreement
 
II. NPS-Developed Products
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VirtualShip
Yes
Yes
Yes
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
N/A
N/A
N/A
N/A
None
 
Yatri
Yes
Yes
Yes
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
N/A
N/A
N/A
N/A
None
 
CVATS
Yes
Yes
Yes
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
N/A
N/A
N/A
N/A
None
Unless otherwise agreed-upon by the Parties in writing, CSRA will continue to
use CVATS to support the Visa Application Services Agreement between CSC Canada
and the Canadian Government and any extensions thereof.
CSC Background Investigation System (CBIS)(a variant of i2MS)
Yes
Yes
Yes
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Pricing Information Only
Yes
N/A
N/A
N/A
N/A
None
 


 
 
29
 




--------------------------------------------------------------------------------

 




Licensed Product
Entire Licensed Product may be sublicensed to End Users
Third Party software (including Open Source) and/or Third Party services that
are required for Licensed Product must be licensed directly by CSRA
License to Source Code is provided to CSRA
Updates of entire Licensed Product will be provided if and when made available
in accordance with CSC’s release schedule for the Licensed Product
License to Licensed Products Documentation is provided; updates will be provided
with product releases
License to
Licensed Product Specifications is provided; updates will be provided with
product releases
License to Licensed Product Sales Materials is provided; updates will be
provided if and when made available in accordance with CSC’s release schedule
for the Licensed Product
Licensed Product Sales Materials licensed by CSC will include pricing
information
Licensed Product Configuration Software may be used for internal use and
sublicensed to End Users
Licensed Product Configuration Software is for internal use only; it may be used
to provide services to End Users, but not sublicensed to End Users
Updates of Licensed Product Configuration Software will be provided if and when
made available in accordance with CSC’s release schedule for the Licensed
Product
License to Source Code for the Licensed Product Configuration Software is
provided
Technical Support of Licensed Product provided by CSC
Notes
i2MS
Yes
Yes
Yes
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Not currently applicable
N/A
N/A
N/A
N/A
None
 
Risk Manager
Yes
Yes
Yes
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
Yes
Updates provided by CSRA but owned by CSC and licensed to CSRA
No
No
N/A
N/A
N/A
N/A
None
 
III. Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FuturEdge
No
Yes
No
No
No
No
Yes
No
No
No
No
No
None
 
MyWorkStyle
No
Yes
No
No
Starter Forms Only
Yes
Yes
Yes
Yes
See Notes
N/A
Yes
No
None
CSRA will build its own offering based on the Configuration Software and
Specifications provided by CSC. The Configuration Software will be provided to
End Users and/or used internally only depending on how CSRA constructs the
offering. All Third-Party software will be licensed directly by CSRA. Sales
Materials, etc. will be provided if and when part of the general commercial
release.
Enterprise Service Management (using ServiceNow)
No
Yes
No
No
Yes
Yes
Yes
Yes
Yes
See Notes
N/A
Yes
No
None
CSRA is already building its own ServiceNow Blueprints (part of Configuration
Software). CSRA will provide Blueprints to CSC upon CSC's request in accordance
with rights to Improvements. CSRA will determine if blueprints will be
sublicensed to End Users or used only internally based on its offering.


 
 
30
 




--------------------------------------------------------------------------------

 




Licensed Product
Entire Licensed Product may be sublicensed to End Users
Third Party software (including Open Source) and/or Third Party services that
are required for Licensed Product must be licensed directly by CSRA
License to Source Code is provided to CSRA
Updates of entire Licensed Product will be provided if and when made available
in accordance with CSC’s release schedule for the Licensed Product
License to Licensed Products Documentation is provided; updates will be provided
with product releases
License to
Licensed Product Specifications is provided; updates will be provided with
product releases
License to Licensed Product Sales Materials is provided; updates will be
provided if and when made available in accordance with CSC’s release schedule
for the Licensed Product
Licensed Product Sales Materials licensed by CSC will include pricing
information
Licensed Product Configuration Software may be used for internal use and
sublicensed to End Users
Licensed Product Configuration Software is for internal use only; it may be used
to provide services to End Users, but not sublicensed to End Users
Updates of Licensed Product Configuration Software will be provided if and when
made available in accordance with CSC’s release schedule for the Licensed
Product
License to Source Code for the Licensed Product Configuration Software is
provided
Technical Support of Licensed Product provided by CSC
Notes
Horizon
No
Yes
No
No
Yes
Yes
Yes
Yes
Yes
(CSC usually sells the service only)
N/A
Yes
No
CSC will provide Tier 2 technical support. If requires escalation to third-party
vendor, will send ticket back to CSRA
CSRA will build its own offering based on the Configuration Software and
Specifications provided by CSC. The Configuration Software will be provided to
End Users and/or used internally only depending on how CSRA constructs the
offering. All Third-Party software will be licensed directly by CSRA. Sales
Materials, etc. will be provided if and when part of the general commercial
release.


Current product is being changed due to changes in contract with Third-Party
vendor.
A-10
No
for internal use only
Yes
(platform requirements)
No
Yes
No
Yes
No
No
No
No
No
No
Email support included in system
 
PM-10
No
for internal use only
Yes
(platform requirements)
No
Yes
No
Yes
No
No
No
No
No
No
Email support included in web-based system
CSC will be moving P-10 to same platform as A-10 within 6 months of the
Effective Date. Until then, spreadsheet version is available for use by CSRA.
Catalyst
No
Yes
(as necessary to view data, etc.)
No
No
No
Yes
No
No
N/A
N/A
N/A
N/A
None
Current version of Catalyst has already been delivered to CSRA. CSC will provide
updates to Specifications only to the extent they continue to reside in
Catalyst.
BizCloud
No
Yes
No
No
Yes
Yes
Yes
Yes
Yes
No
Yes
No
Yes
as provided to other CSC clients, except that CSRA will escalate to applicable
Third Party vendors
 


 
 
31
 




--------------------------------------------------------------------------------

 




Licensed Product
Entire Licensed Product may be sublicensed to End Users
Third Party software (including Open Source) and/or Third Party services that
are required for Licensed Product must be licensed directly by CSRA
License to Source Code is provided to CSRA
Updates of entire Licensed Product will be provided if and when made available
in accordance with CSC’s release schedule for the Licensed Product
License to Licensed Products Documentation is provided; updates will be provided
with product releases
License to
Licensed Product Specifications is provided; updates will be provided with
product releases
License to Licensed Product Sales Materials is provided; updates will be
provided if and when made available in accordance with CSC’s release schedule
for the Licensed Product
Licensed Product Sales Materials licensed by CSC will include pricing
information
Licensed Product Configuration Software may be used for internal use and
sublicensed to End Users
Licensed Product Configuration Software is for internal use only; it may be used
to provide services to End Users, but not sublicensed to End Users
Updates of Licensed Product Configuration Software will be provided if and when
made available in accordance with CSC’s release schedule for the Licensed
Product
License to Source Code for the Licensed Product Configuration Software is
provided
Technical Support of Licensed Product provided by CSC
Notes
Hybrid Cloud
No
Yes
No
Yes
Yes
Yes
Yes
Yes
No
Yes
(installed with Hybrid Cloud components but for internal use only)
Yes
No
Yes
as provided to other CSC clients, except that CSRA will escalate to applicable
Third Party vendors
 
Flame
No
Tool for Internal Use Only
Yes
Yes
Yes
No
No
No
No
N/A
N/A
N/A
N/A
None
CSC & CSRA will provide Improvements to each other.
SoAssure
No
Yes
No
No
No
Yes


(to the extent resides in Catalyst)
Yes
No
N/A
N/A
N/A
N/A
None
 

Note: All updates referenced in the table above are provided only during the
Term of the Agreement.
In addition to the Licensed Products listed in the table above, CSRA shall have
rights in and to the CSC Intellectual Property embodied in or used for the
Licensed Products listed in the table below as they exist as of the Effective
Date. Some of the additional Licensed Products listed in the table below are a
group of products and/or services, each of which may include a different set of
Licensed Product Items. For such additional Licensed Products listed in the
table below, updates will be provided to the products and/or services in
existence as of the Effective Date, but will not include new products and/or
services added to the group. In accordance with the delivery process agreed by
the Parties pursuant to Section 7.1(c) of the Agreement, CSC will provide the
Licensed Products Specifications for each additional Licensed Product listed in
the table below to the extent they exist as of the Effective Date and including
any updates during the Term. CSRA’s rights in and to such Licensed Product
Specifications are subject to the rights of any Third Party in and to such
additional Licensed Products and do not include CSC legal, financial or other
information that cannot properly be shared with CSRA.
At the request of CSRA, CSC will provide CSRA with the other Licensed Product
Items, as applicable, for each additional Licensed Product listed in the table
below. Upon such request, CSC will provide an amendment to this Schedule 1.1(vv)
adding the additional Licensed Products to the table above in order to identify
the Licensed Products Items being provided to CSRA for each additional Licensed
Product listed in the table below and to provide the further information given
in the table above. In the event any additional Licensed Product is added to
“Section I. Resale Products” in the table above, CSC will provide the additional
terms required for the resale of such additional Licensed Product to End Users.
For the avoidance of doubt, the Parties agree that none of the additional
Licensed Products listed in the table below are or will be classified as NPS
Developed Products.

 
 
32
 




--------------------------------------------------------------------------------

 




For all additional Licensed Products listed in the table below, Third Party
software (including Open Source) and/or Third Party services that are required
for such products must be licensed directly by CSRA.


Additional Licensed Products
CSC Product
Organization
Product
Family
Product
EBG
Big Data & Analytics
CSC Analytics as a Service
EBG
Big Data & Analytics
CSC Big Data Analytics Insights
EBG
Big Data & Analytics
CSC Big Data Platform as a Service
EBG
Big Data & Analytics
CSC Big Data Platform Innovation
EBG
Big Data & Analytics
CSC Big Data Strategy
EBG
Cloud
CSC BizCloud HC
EBG
Cloud
Cloud Migration Services
EBG
Cloud
CloudCompute
EBG
Cybersecurity
Business Continuity - Disaster Recovery
EBG
Cybersecurity
Cyber Application Security Services
EBG
Cybersecurity
Cyber Cloud Security Services
EBG
Cybersecurity
Cyber Endpoint Security Services
EBG
Cybersecurity
Cyber Identity and Access Management
EBG
Cybersecurity
Cyber Network Security Services
EBG
Cybersecurity
Cyber Risk Management Centers
EBG
Cybersecurity
Security Testing Certification Laboratories
EBG
Mobility & Social
Mobile Managed Services
EBG
Mobility & Social
Mobile Solution Development
EBG
Mobility & Social
Mobile Strategy Services
GBS
Application Services
Application Development: Application Development Services
GBS
Application Services
Application Development: Cloud Development Services
GBS
Application Services
Application Management: Application Management Services
GBS
Application Services
Application Management: Database Management Services
GBS
Application Services
Application Management: Enterprise Solutions Management
GBS
Application Services
Application Management: Performance Engineering Services
GBS
Application Services
Application Management: Platform Management Services
GBS
Application Services
Application Management: App Store


 
 
33
 




--------------------------------------------------------------------------------

 




Additional Licensed Products
GBS
Application Services
Application Modernization: Migration Services
GBS
Application Services
Application Modernization: Portfolio Rationalization Services
GBS
Application Services
Testing Services: Application Testing Services
GBS
Application Services
Testing Services: Emerging Technology Testing
GBS
Application Services
Testing Services: ERP Testing: Enterprise Solutions Testing
GBS
Application Services
Testing Services: Performance and Cloud Testing Services
GBS
Application Services
Testing Services: Infrastructure & Certification Testing
GBS
Application Services
Testing Services: Test Consulting Services
GBS
Application Services
Fruition SIAM Services
GIS
LAN, Storage and Compute Platform
Managed Mainframe Services
GIS
LAN, Storage and Compute Platform
Managed Storage Services
GIS
LAN, Storage and Compute Platform
Midrange Services Virtualized
GIS
LAN, Storage and Compute Platform
CSC Project Services – Platform
GIS
LAN, Storage and Compute Platform
Storage as a Service – Archive
GIS
LAN, Storage and Compute Platform
Storage as a Service – Recover
GIS
LAN, Storage and Compute Platform
Storage as a Service – Store
GIS
LAN, Storage and Compute Platform
Fixnetix Low Latency Infrastructure
GIS
Service Management
Asset and Configuration Management
GIS
Service Management
Operational Service Management
GIS
Service Management
Service Request Management
GIS
Workplace
Enterprise Print Solutions
GIS
Workplace
Enterprise Service Desk
GIS
Workplace
Local Support
GIS
Workplace
PC Backup-Restore Service
GIS
Workplace
Telepresence as a Service
Internal IP
N/A
Global Business Processes: Finance & Accounting
Internal IP
N/A
Global Business Processes: Risk, Issue, & Opportunity Management
Internal IP
N/A
Global Business Processes: Human Resources
Internal IP
N/A
Global Business Processes: Sales Operations
Internal IP
N/A
Global Business Processes:  Global Health and Safety
Internal IP
N/A
Global Business Processes: Global Environmental Management
Internal IP
N/A
Expert Development Programs:  Distinguished Architects and Engineers Program


 
 
34
 




--------------------------------------------------------------------------------

 




Additional Licensed Products
Internal IP
N/A
Expert Development Programs:  Specialty training via the Catalyst Virtual
Academy

Note: All Licensed Products listed on this Schedule 1.1(vv) are not necessarily
generally available for licensing.

 
 
35
 




--------------------------------------------------------------------------------



Exhibit 10.4



SCHEDULE 1.1(nnn)
RESTRICTED IP
1.
CR Family;

2.
SF Family;

3.
Airborne platform weaponization systems engineering methods;

4.
Non-standard aircraft systems engineering methods; and

5.
Select cyber tools.





--------------------------------------------------------------------------------

 




SCHEDULE 2.5(a)
LICENSED MARKS


1.
COMPUTER SCIENCES – solely as permitted in accordance with Section 2.5 of this
Agreement;



2.
CSC – solely as permitted in accordance with Section 2.5 of this Agreement;

3.
CSC AGILITY PLATFORM – solely in connection with marketing and selling the
Licensed Product CSC Agility, and distributing the Applicable Licensed Product
Items for CSC Agility;

4.
VirtualShip and [ny22869804v27ipmatter_image1.gif] – solely in connection with
the Applicable Licensed Product Items;

5.
YATRI – solely in connection with the Applicable Licensed Product Items;

6.
CVATS – solely in connection with the Applicable Licensed Product Items;

7.
CBIS – solely in connection with the Applicable Licensed Product Items;

8.
I2MS – solely in connection with the Applicable Licensed Product Items;

9.
FuturEdge – solely in connection with providing, marketing, and selling
application modernization services;

10.
CSC MYWORKSTYLE – solely in connection with providing, marketing, and selling
the same set of third-party and CSC communication, collaboration, mobility,
infrastructure, security, social, and other tools, software, and services
provided, marketed, and sold at such time by CSC under CSC’s then-current use of
the CSC MYWORKSTYLE mark, compliance with such limitation to be determined by
CSC;

11.
HORIZON – solely in connection with the Applicable Licensed Product Items and in
connection with providing, marketing, and selling the same set of CSC and
third-party components provided, marketed, and sold at such time by CSC under
CSC’s then-current use of the HORIZON mark, compliance with such limitation to
be determined by CSC;

12.
A-10 – solely in connection with the Applicable Licensed Product Items for
internal human resources career tracking projection purposes;

13.
P-10 – solely in connection with the Applicable Licensed Product Items for
internal human resources career tracking projection purposes;

14.
CATALYST – solely in connection with the Applicable Licensed Product Items to
refer to information contained in the knowledge repository known as “Catalyst”;

15.
CSC BizCloud – solely in connection with providing, marketing, and selling the
same set of third-party and CSC infrastructure, monitoring, security and other
tools, software and services provided, marketed, and sold at such time by CSC
under CSC’s then-current use of the CSC BizCloud mark, compliance with such
limitation to be determined by CSC;


 
 
37
 




--------------------------------------------------------------------------------

 




16.
FLAME – solely in connection with the Applicable Licensed Product Items in
connection with a tool used in providing automated software testing services;

17.
SOAsure – solely in connection with the Applicable Licensed Product Items in
connection with consulting and professional services for integrating
applications in a client environment; and

18.
csgov.com.




 
 
38
 




--------------------------------------------------------------------------------

 




SCHEDULE 2.9(a)
WRITTEN PROPRIETARY ITEM USAGE CONSENT PROCEDURE
Written consent as required by Section 2.9(a) of this Agreement shall be sought
in the following manner:
1.
An email addressed to [IP.administrator@cscportal.onmicrosoft.com], return
receipt required, shall be sent with a “Subject” identification of “CSC
Proprietary Item Usage Consent Request” and containing following required
information:

a.
The Contract Solicitation Number or Contract Number.

b.
A brief description of the products and services required by the
Solicitation/Contract and an identification of the end user(s).

c.
The applicable Solicitation/Contract patent and data rights provisions:

FAR 52.227-1 £
DFARS 252.227-7013 £
FAR 52.227-11 £
DFARS 252.227-7014 £
FAR 52.227-13 £
DFARS 252.227-7015 £
FAR 52.227-14 £
DFARS 252.227-7020 £
FAR 52.227-17 £
DFARS 252.227-7022 £
FAR 52.227-19 £
 
Other: _______________________________________________________

2.
If any Intellectual Property Rights other than those Intellectual Property
Rights in existence on the Effective Date of the Agreement and made or created
in connection with NPS-Developed Products will be used in the performance of the
Solicitation/Contract, then the email shall include the following additional
information:

a.
Identify the CSC Proprietary Items that GS will or may use, modify, enhance,
disclose or deliver under the Solication/Contract.

b.
Identify the rights in technical data and software that were or will be asserted
by CSRA to CSC Proprietary Items.

c.
If rights other than Limited Rights, Restricted Rights or Commercial Rights will
not be asserted to all technical data and software (as those terms are defined
by the Applicable Security Laws and Regulations) associated with CSC Proprietary
Items, provide a brief statement of why such course is reasonable.

d.
Whether the Solicitation/Contract, or any portion thereof, is classified or
subject to DFARS 252.204-7000

3.
CSRA shall request in its email that CSC’s decision on whether it will consent
to the CSRA course of action as set forth therein be issued within __ days. CSC
will make a good faith effort to issue its decision within the requested time
but the actual days required to reach a conclusion in each particular case may
vary.


 
 
39
 




--------------------------------------------------------------------------------

 






Schedule 1


 
0094081-0000005 NY:22869804.27
40
 




--------------------------------------------------------------------------------

[ny22869804v27ipmatter_image2.jpg] 




EXHIBIT A
FORM OF CSC AGILITY RESELLER AGREEMENT


RESELLER AGREEMENT






This Reseller Agreement (this “Agreement”) dated this day of , 2015 (the
“Effective Date”) by and between


(a)
Computer Sciences Corporation, a Nevada corporation (“CSC”); and



(b)
[Reseller], a (“ ” or “Reseller”).



(each a “Party” and collectively, the “Parties”)


1.0
Definitions; Order of Precedence



1.1
All capitalized terms are defined in Exhibit A – Definitions.



1.2
This Agreement includes the following Exhibits attached hereto:



Exhibit A – Definitions


Exhibit B – List of Licensed Software


Exhibit C – Rules of Engagement


Exhibit D – User Terms and Conditions
Attachment D.1 – Software License Order
    
Exhibit E – Maintenance and Support Order    


1.3
In the event of a conflict, the following order of precedence will control in
the order listed:



(a)
An Order executed by Reseller and CSC



(b)
An Attachment to an Exhibit to this Agreement



(c)
An Exhibit to this Agreement



(d)
This Agreement



1.4
Any terms not defined herein shall have the same meaning as in the IP Matters
Agreement.



2.0
Term



The term of this Agreement shall commence on the Effective Date and shall
continue for a period of five (5) years (the “Term”). If the IP Matters
Agreement is extended for an additional term of five (5) years, this Agreement
shall automatically extend for the same five (5) year period. In addition, upon
expiration of the Term, this Agreement may be renewed or extended by mutual
agreement of the Parties.



 
0094081-0000005 NY:22869804.27
41
 




--------------------------------------------------------------------------------

 






3.0
Appointment As Reseller



3.1
Appointment as Reseller. Until this Agreement is terminated in accordance with
Section 21.0, CSC (i) appoints Reseller as a reseller of the Licensed Software
on a non-exclusive basis in the Territory (except as otherwise provided in the
IP Matters Agreement) in accordance with the terms of this Agreement, and (ii)
grants Reseller the right to Sell, Demonstrate and grant licenses for
Evaluations of the Licensed Software to the End User(s) in the Territory.



3.2
License Grant. Until this Agreement is terminated in accordance with Section
21.0, and subject to the terms and conditions of this Agreement, with respect to
the Licensed Software, CSC hereby grants to Reseller a non-exclusive (except as
otherwise provided in the IP Matters Agreement) license to:



(i)
exercise the rights granted under the CSC Agility License in the IP Matters
Agreement;



(ii)
use the Licensed Software for Reseller’s internal use in accordance with (i) an
executed CSC Agility Platform Software License Order and, if applicable, an
executed CSC Agility Platform Maintenance and Support Order for such use, and
(ii) all provisions of the CSC Agility Platform End User Terms as stated in
Exhibit D;



(iii)
distribute CSC-provided copies of the Licensed Software solely to End User(s) in
the Territory;



(iv)
use and Sell the Documentation and use the marketing materials provided by CSC
in connection with such Licensed Software, solely in support of Reseller’s
authorized uses of the Licensed Software;



(v)
install and run a reasonable number of copies of Licensed Software on equipment
belonging to Reseller for the sole purpose of Reseller’s staff being able to
Demonstrate the Licensed Software to potential End Users; and



(vi)
authorize a third-party reseller, on a non-exclusive basis only, to Sell
Licensed Software, Support Services and Documentation to End User(s) in
accordance with (ii), (iii) and (iv) above and the terms of this Agreement.



3.3
Restrictions. Reseller may not, except as expressly provided in this Agreement
or the IP Matters Agreement:



(i)
copy the Licensed Software for any reason other than internal archival purposes;



(ii)
modify, decompile, disassemble or reverse engineer or otherwise attempt to
derive, obtain or modify the source code to, write or develop any derivative
software based upon the Licensed Software, or sell, rent, lease, license,
sublicense, copy, reproduce, disclose or transmit the Licensed Software or any
portion thereof, or permit any third party to do any of the foregoing, for any
purpose whatsoever; or



(iii)
sublicense its rights to the Licensed Software as set forth in Section 3.2
and/or its right to Sell the Licensed Software or Documentation under this
Agreement except as provided in Section 3.2(v) above.



3.4
Business Code of Ethics and Compliance. For purposes of this section, “Covered
Person” is defined to include any individual who, to the knowledge of Reseller
or CSC, as applicable: (1) holds an official governmental position; (2) is a
political party official; (3) is a candidate for public office; (4) is an
official of a public international organization (such as the World Bank,
International Monetary Fund, World Health Organization, United Nations, or World
Trade Organization); (5) is a director, officer or employee of a state-owned
enterprise; or (6) is closely related (for example, through family, business,
personal, or other connections) to any of the foregoing.



Neither Reseller nor any employee of Reseller, nor CSC nor any employee of CSC,
has offered, paid, promised or authorized the payment or gift of anything of
value, directly or indirectly, to any Covered Person for the purpose of: (A)
influencing any act or decision of any Covered Person, government, government
agency or government-owned or controlled entity, in order to obtain or retain
business in any way related to the Agreement; (B) directing business to CSC or
to any person or entity in any way related to the Agreement; or (C) securing any
improper business advantage

 
 
42
 




--------------------------------------------------------------------------------

 






relating to the Agreement, including, without limitation, any regulatory action
to the advantage with respect to the Agreement. Neither Reseller nor any
Reseller employee, nor CSC nor any employee of CSC, has offered, paid, promised
or authorized the payment or gift of anything of value to any person, while
knowing or being aware of a likelihood that such money or thing of value would
be offered, paid, given or promised, to any Covered Person for any purpose
described in provisions (A) through (C) above. Reseller and its employees and
agents and CSC and its employees and agents will refrain from conduct identified
in this section in the future with respect to the Agreement. Neither CSC nor the
Reseller is owned or controlled, in whole or in part, by a governmental entity
or a Covered Person as defined above.
 
3.5
Except as otherwise provided in the IP Matters Agreement or the Master
Separation and Distribution Agreement, CSC reserves the right in its sole
discretion, both inside and outside the Territory, to (i) to market and license
the Licensed Software anywhere in the world using its own personnel, independent
sales representatives or any other distribution channels, and (ii) to appoint
any entity as a dealer, distributor, reseller or agent of the Licensed Software
anywhere in the world.



4.0
Code Delivery

4.1
CSC is responsible for providing Reseller with a means of downloading or
otherwise obtaining a copy of the Licensed Software for each license sold.

4.2
Reseller shall obtain from CSC a separate copy of the Licensed Software for each
software license sold by Reseller to an End User. Reseller shall not reproduce
the Licensed Software for distribution to its End Users.

4.3
Upon request by Reseller, CSC shall supply the CSC Software directly to the End
User on Reseller’s behalf.



5.0
Terms of Resale



Selling the Licensed Software shall be subject to the following:


(a)
All agreements for the provision of the Licensed Software shall be entered into
between Reseller and the applicable End User (the “Reseller End User
Agreement”). CSC’s obligations and liabilities to Reseller shall be limited to
those set out in this Agreement. Reseller shall have no authority to bind or
obligate CSC under the terms of the Reseller End User Agreement. The Licensed
Software will be licensed to the End Users under the CSC brand in accordance
with CSC’s branding guidelines as provided to Reseller in writing from time to
time.



(b)
For its own internal use of the Software and for each End User and/or additional
order for such End User, CSC and Reseller will enter into (i) a CSC Agility
Platform Software License Order substantially in the form of Attachment E-1, and
(ii) if required, a CSC Agility Platform Maintenance and Support Order
substantially in the form of Exhibit E, for the Instances, Cloud Adapters and
the number of Licensed Virtual Machines requested by the End User.



(c)
Reseller shall ensure that End Users accept and agree to be bound by the User
Terms. In addition, the terms of the Reseller End User Agreement shall be no
less protective of CSC than the terms of this Agreement applicable to the
Licensed Software. Reseller shall be solely responsible for any amendments or
variations made by Reseller to the User Terms, Documentation or marketing
materials in the documents and information provided by Reseller to End Users and
for the terms of any maintenance and support agreement related to the Licensed
Software entered into with an End User.



(d)
Except as expressly provided in this Agreement, all costs relating to Selling
the Licensed Software shall be borne by Reseller.



(e)
Reseller shall not export, re-export or disclose, directly or indirectly, the
Licensed Software or related technical information, documents or materials (or
any direct product thereof) in contravention of US export laws or applicable
local laws.


 
 
43
 




--------------------------------------------------------------------------------

 








(f)
Reseller is solely responsible for establishing the prices it charges to End
Users for the Licensed Software.

 
(g)
Except as expressly permitted by this Agreement or the IP Matters Agreement,
Reseller shall not, nor shall it give permission to any third party, to:



(i)    copy the Licensed Software or any portion thereof; or


(ii)
translate, modify, adapt, enhance, extend, decompile, disassemble or reverse
engineer the Licensed Software or any portion thereof.



(h)
Reseller shall promptly notify CSC in writing of any breaches of the User Terms
that may come to its attention, provide CSC with all information within its
knowledge regarding such circumstance and assist CSC in all steps deemed
necessary by CSC, including terminating the Reseller End User Agreement of the
End User who has breached the User Terms.

 
(i)
Without limiting the applicability of the IP Matters Agreement, Sections 2.7(d)
and 2.9(b) of the IP Matters Agreement shall apply to all sales to End Users.

 
6.0
Marketing



6.1
Reseller shall actively market and promote the applicable Licensed Software
within the Territory with all due care and diligence.

 
6.2
Each Party shall be responsible for carrying out the marketing obligations set
forth in Exhibit C at its own cost and expense.



6.3
Reseller is responsible for Localizing all marketing materials, Documentation
and the User Terms to be used in the Territory, including obtaining and making
all translations and other changes appropriate for the Territory, at the cost
and expense of Reseller. Reseller shall obtain prior written consent from CSC
Offering Management for the CSC Agility Platform before beginning such
Localization; such consent shall not be unreasonably withheld. As part of such
approval, CSC may provide Reseller with translations of the Documentation and
the User Terms in the relevant language that have been previously approved by
CSC.



6.4
Reseller agrees that –



(a)
no modifications or derivatives of the Documentation or CSC-provided marketing
materials, including translations, shall be created without CSC’s prior written
consent as set forth in Section 6.3 above;



(b)
it shall not use any Documentation or marketing materials in relation to the
Licensed Software except those supplied or approved by CSC; and



(c)
it shall not at any time use the Documentation or marketing materials, or any
part thereof, for any purpose other than for the purposes expressly permitted by
this Agreement.



6.5
Subject to the provisions of Sections 6.3 and 6.4, CSC hereby grants Reseller a
license to (i) reproduce the Documentation and marketing materials, (ii) make
derivative works of the Documentation solely as necessary to incorporate the
Documentation into the Reseller End User Agreement, and (iii) distribute the
Documentation and marketing materials to End Users, as necessary to market and
Sell the Licensed Software and enable End Users to use the Licensed Software in
accordance with this Agreement.



7.0
Trademarks




 
 
44
 




--------------------------------------------------------------------------------

 






7.1
CSC grants Reseller a license to use CSC’s trademarks, trade names, product
names and service marks (“CSC Trademarks”) in connection with marketing and
Selling the Licensed Software in accordance with the provisions of the IP
Matters Agreement.





8.0
Ordering Procedures



8.1
Reseller shall comply with the ordering procedures described in Exhibit C.





9.0
Changes



9.1
CSC shall have the right to modify and otherwise update the User Terms by
providing to Reseller an updated version of the User Terms reflecting the
changes. Upon receipt of the updated User Terms, Reseller shall provide copies
of such terms to the End Users, and Reseller shall require that each End User,
including existing End Users, agree to the updated User Terms as a condition to
the continuous provision of the Licensed Software to the End Users.



10.0
Support and Training



10.1
Reseller shall be solely responsible for providing first level help desk support
to End Users.



10.2
CSC will provide Platinum level Support Services to Reseller for its internal
use of the Licensed Software.



10.3
In accordance with the applicable executed Maintenance and Support Order, CSC
shall provide the following Support Services to Reseller:



(a)
second and third level help desk support to designated Reseller technical
personnel, and



(b)
maintenance releases.



10.4
CSC shall provide:



(a)
training to Reseller’s personnel as generally provided to resellers of CSC
Agility Platform for the Selling and marketing of the Licensed Software by
Reseller to End Users. CSC will be responsible for travelling expenses only if
incurred by CSC’s personnel for purposes of such training. All other training
costs and expenses, including the costs of making the necessary facilities and
equipment available and travelling expenses of Reseller’s personnel shall be
borne by Reseller; and



(b)
access to the Documentation and marketing materials to be used by Reseller for
purposes of Selling and marketing the Licensed Software to End Users in
accordance with the terms of this Agreement,



10.5
In the event that Reseller fails to perform its support obligations to End Users
as set forth in this Agreement and the executed CSC Agility Platform Maintenance
and Support Orders, CSC shall have the right, but not the obligation, to provide
support directly to End Users to the extent that Reseller’s failure affects the
performance of CSC’s obligations under this Agreement. In such case, CSC may
charge Reseller CSC’s then-current standard fees for such support.



11.0
Insurance



11.1
Reseller shall, throughout the term of this Agreement and any extensions
thereof, and for a period of twenty-four (24) months following expiry or
termination of this Agreement, maintain in full force and effect at its sole
cost and expense, the following insurance coverage:



(a)
Commercial General Liability insurance, including but not limited to, liability
for property damage, bodily injury (including death), personal or advertising
injury, employers’ liability, contractual liability, and non-


 
 
45
 




--------------------------------------------------------------------------------

 






owned automobile liability. Coverage must be occurrence based, and provide
limits of not less than one (1) million US dollars (US$1,000,000) per
occurrence; and


(b)
Workers Compensation insurance as required under applicable Legislation.



11.2
Such insurance coverage shall be provided by an insurance company rated a
minimum of A-, X by A.M. Best and otherwise authorized to underwrite in the
Territory. The insurance policy under Section 11.1(a) shall name CSC as an
additional insured.



12.0
Governance



12.1
Each Party agrees to manage this Agreement in accordance with the governance
structure more specifically detailed in Exhibit C.



13.0
Fees



For the Term of this Agreement, fees for the Licensed Software, including
maintenance and support, are as stated in the IP Matters Agreement. Any
additional services, such as installation and configuration services,
development of new Cloud Adapters and training, shall be provided under a
separate professional services agreement at fees to be negotiated between the
Parties.


14.0
Intellectual Property Rights



CSC (or its licensors) shall retain ownership of all Intellectual Property
Rights in and relating to the Licensed Software, Documentation and marketing
materials. The Licensed Software constitutes trade secrets, information and data
proprietary to and copyrighted by CSC. Reseller acknowledges and agrees that
unauthorized disclosure, use or copying of the Licensed Software will cause CSC
serious loss or damage. Any customizations, enhancements, improvements,
translations, derivative works or other modifications of the marketing,
Documentation and/or Licensed Software made by Reseller shall be treated as
Improvements under the IP Matters Agreement. Any such Improvements shall belong
to CSC and CSC shall have all right, title and Intellectual Property Rights in
and to such Improvements.


15.0
Confidentiality



15.1
“Confidential Information” means information disclosed by a Party in connection
with this Agreement which if disclosed in tangible form is marked “Confidential”
or with other similar designation to indicate that it is confidential or
proprietary in nature or should reasonably be considered to be confidential
given the circumstances of the disclosure and/or the nature of the information.
The Parties agree that the receiving Party shall not publish or otherwise
disclose, and shall not use for any purpose, any Confidential Information
furnished to it by the other Party pursuant to this Agreement, except as set
forth in this Section15.0. Notwithstanding the foregoing, Confidential
Information shall not include information that:



(i)
is already known to the receiving Party at the time of disclosure;



(ii)
is independently developed by the receiving Party without use of or reference to
the Confidential Information of the disclosing Party;



(iii)
is or becomes publicly available other than by any breach of the receiving
Party’s obligations; or



(iv)
is lawfully disclosed to the receiving Party without an obligation of
confidentiality.



15.2
Notwithstanding the provisions of Section 15.1 above, each Party may disclose
the other Party’s Confidential Information to the extent such disclosure is
reasonably necessary to comply with applicable governmental laws, regulations,
or orders; provided that if a Party is required to make any such disclosure of
the other Party’s Confidential Information, it will, to the extent it may
legally do so, give reasonable advance notice to the latter


 
 
46
 




--------------------------------------------------------------------------------

 






Party of such disclosure sufficient to give the disclosing Party an opportunity
to secure confidential treatment of such information prior to its disclosure
(whether through protective orders or otherwise).


15.3
Reseller may disclose CSC’s Confidential Information to End Users as necessary
to market and Sell the Licensed Software and enable End Users to use the
Licensed Software in accordance with this Agreement, provided that such End
Users are under confidentiality obligations substantially similar to those in
this Agreement.



15.4
CSC may disclose certain Confidential Information to CSC’s third-party
suppliers, subject to an obligation of confidentiality, solely as necessary to
(i) perform back-office functions and/or administrative services; (ii) obtain
information specifically requested by Reseller, or (iv) as necessary to comply
with legal and/or accounting requirements.



15.5
Neither Party shall remove any trademark, trade name, copyright notice, patent
marking, confidentiality, or other proprietary rights notice or marking from any
materials provided to it by the other Party in connection with this Agreement.



16.0
Data Protection.



Notwithstanding anything to the contrary in Section 15.0 above, CSC’s entire
obligation with respect to Data is set forth in this Section 16.0. CSC will
comply with data protection legislation to the extent such legislation applies
to the services provided under this Agreement and/or to CSC as a software
provider. CSC will also maintain and enforce the then-current standard CSC
security policies and standards applicable to the services provided under this
Agreement as practiced at the CSC service locations from which CSC is providing
the services. As between Reseller and CSC, Reseller is solely responsible for
the security of Data. Reseller, at its own cost and expense, is solely
responsible for obtaining and maintaining all government and third-party
consents and/or approvals (including without limitation from End Users) that are
required for CSC to access, store and/or otherwise process your Data to the
extent necessary to fulfill CSC’s obligations under this Agreement.


18.0
Warranties



18.1
Each Party represents and warrants to the other that –



(a)
it has the right and power to enter into this Agreement and to fulfill its
obligations hereunder; and



(b)
entering into, and performance of its obligations under, this Agreement does not
and will not violate, and is not inconsistent with, any agreements between such
Party and any third parties or any applicable laws or regulations.



18.2
Except as provided in the User Terms and Section 18.1, CSC TO THE MAXIMUM EXTENT
ALLOWED BY LAW DISCLAIMS ALL WARRANTIES WITH RESPECT TO THE LICENSED SOFTWARE
AND THE SUPPORT SERVICES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, ANY
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.



19.0
Indemnification



The Parties’ respective indemnification obligations are as set forth in the IP
Matters Agreement.


20.0
Limitation of Liability



The limitation of liability procedures are as set forth in the IP Matters
Agreement.


21.0
Termination



21.1
Either Party may terminate this Agreement for cause upon written notice to the
other Party if the other Party fails to cure a material breach of the Agreement
within thirty (30) days after receiving written notice of the breach.


 
 
47
 




--------------------------------------------------------------------------------

 








21.2
Either Party may immediately terminate this Agreement if the other Party is
subject to proceedings in bankruptcy or insolvency, voluntarily or
involuntarily, if a receiver is appointed with or without the other Party’s
consent, if the other Party assigns its property to its creditors or performs
any other act of bankruptcy or insolvency or if the other Party becomes
insolvent and cannot pay its debts when they are due.



21.3
Upon any termination of this Agreement, Reseller will:



(i)
cease –



a)
all marketing and distribution activities in respect of the Software License(s)
under this Agreement; and



b)
the use of any CSC Trademark;



(ii)
return to CSC or cause End Users to return, at Reseller’s expense, all copies of
all Documentation and marketing materials, together with a certified statement
by a duly authorized officer of Reseller stating that all such materials and any
other Confidential Information of CSC have been returned to CSC; and



(iii)
pay all outstanding amounts due CSC in accordance with this Agreement, including
but not limited to, any applicable termination fees.



22.0
Audit, Records and Reporting



22.1
Reseller shall maintain complete, true and accurate books of account and records
sufficient to demonstrate compliance with the terms of this Agreement, including
copies of the Reseller End User Agreements and other correspondence relating to
its performance of its obligations under this Agreement, for at least six (6)
years after termination of this Agreement and for no less than the period
required by the law of the country where this Agreement and/or each Reseller End
User Agreement is executed.



22.2
CSC shall have the right to conduct audits in respect of Reseller’s compliance
with Section 3.4, the records referred to in Section 22.1, and the manner in
which the marketing materials, Documentation and Licensed Software are used by
Reseller. Reseller will allow CSC reasonable access to its personnel, records,
premises, network, facilities and software, and shall provide to CSC copies of
any documents as may be required by CSC for purposes of the audit referred to
herein, all of which shall be deemed Reseller’s Confidential Information. Such
audits may be conducted by CSC personnel or by an independent third party
auditor appointed by CSC who has executed a confidentiality agreement with
Reseller no less protective of Reseller’s Confidential Information than the
provisions of Section 15. In addition, Reseller shall either (i) include in its
Reseller End User Agreements the right of CSC to audit the End User to verify
compliance with the User Terms and Reseller’s compliance with this Agreement, or
(ii) at the request of CSC, and at Reseller’s expense, perform an audit of its
End User(s) using a mutually-agreed-upon third party auditor and parameters
agreed-upon by CSC and provide CSC with a copy of the auditor’s report. All such
audits shall be conducted at mutually agreeable times, during normal business
hours and subject to CSC providing reasonable prior notice to Reseller.



22.3
In the event the audit reveals any breach committed by Reseller: (i) Reseller
shall reimburse CSC for the cost of the audit; and (ii) Reseller shall pay to
CSC any loss and damages suffered as a result of any non-compliance as revealed
by the audit conducted by CSC.



23.0
Compliance with Laws



23.1
Reseller shall, and when applicable shall require End Users to, obtain and
maintain any governmental authorizations, registrations and filings required to
Sell and use the Licensed Software. CSC shall obtain and maintain any
governmental authorizations, registrations and filings required to provide the
Licensed Software.




 
 
48
 




--------------------------------------------------------------------------------

 






23.2
Reseller and/or End Users shall be responsible for complying with all Laws
related to (i) Reseller’s and/or the End User’s use of the Licensed Software,
and (ii) the business of Reseller and/or the End Users. CSC shall be responsible
for complying with all Laws related to the Licensed Software and the business of
CSC.



24.0
Publicity



24.1
CSC may use and publish Reseller’s name and logo, identifying Reseller as CSC’s
reseller or partner with respect of the Licensed Software, subject to CSC’s
compliance with any guidelines provided by Reseller. Comments/feedback regarding
the Licensed Software may be used without restriction, attribution, or payment
to Reseller. Except as provided herein, neither party shall make any media
release or public announcements relating to these terms or its subject matter
without the prior written consent of the other, which consent shall not be
unreasonably withheld.



24.2
The Parties shall coordinate all publicity relating to the transactions
including press releases, if any, contemplated by this Agreement and no Party
shall issue any press release, publicity statement or other public notice
relating to this Agreement, or the transactions contemplated by this Agreement,
without consulting with and obtaining the consent of the other Party, including
allowing the other Party reasonable time to comment on such release, statement
or other notice.



25.0
Dispute Resolution

   
25.1
Before initiating formal dispute resolution, representatives nominated by each
Party will meet within fifteen (15) business days following receipt of a written
request from either of them for a meeting. If a dispute is not resolved by the
representatives as a result of the initial dispute resolution meeting(s), then
either Party may request in writing a meeting of more senior executives.
Appropriately senior executives of the Parties will meet within fifteen (15)
business days following receipt of the request. If the dispute is not resolved
as a result of the senior executive dispute resolution meeting(s), either Party
may commence formal dispute resolution under Section 25.2.

25.2
The procedures set forth in Section 12.15 of the IP Matters Agreement shall
apply to the resolution of all disputes arising under this Agreement that have
not been resolved under Section 25.1.



26.0
Non Solicitation



Unless otherwise mutually agreed to by the Parties, during the Term and
continuing for a period of twelve (12) months thereafter, neither Party may,
directly or indirectly (for example, through its Affiliates), solicit or attempt
to solicit the employment of, hire, employ or contract any officer, director,
partner or employee of the other Party with whom it came into contact in the
course of performing this Agreement. For greater certainty, the foregoing shall
not prevent a Party from advertising employment or consulting opportunities or
otherwise soliciting such opportunities to the general public and/or from hiring
or employing any person who has responded to such advertising or solicitation.


27.0
Notices



Except as otherwise provided in this Agreement, all notices required to be given
hereunder shall be in writing and shall be delivered (a) personally; (b) by
certified mail, return receipt requested; (c) by courier service having a record
of receipt; (d) by facsimile with receipt of a “Transmission OK”
acknowledgement; or (e) by email provided that such notice is followed by a copy
of the notice delivered by means of (a), (b) or (c) above. Notices will be
deemed given on the day the notice is received. Notices shall be addressed as
follows:


(i)
If to Reseller:





 
(ii)
If to CSC:



Computer Sciences Corporation
3170 Fairview Park Drive

 
 
49
 




--------------------------------------------------------------------------------

 






Falls Church, VA 22042
Attention: Contracts Department, CSC Cloud Business


Copy to:


Computer Sciences Corporation
3170 Fairview Park Drive
Falls Church, VA 22042
Attention: Senior Principal Counsel, CSC Cloud Business


28.0
Governing Law



28.1
The validity, interpretation, and enforcement of this Agreement as well as any
disputes related to its subject matter, whether arising out of contract,
warranty, strict liability, tort, equity, or otherwise shall be governed by and
construed under the laws of the Commonwealth of Massachusetts, without regard to
its conflict of law rules. CSC and Reseller elect not to be bound by the United
Nations Convention on Contracts for the International Sale of Goods.



28.2
Reseller agrees that CSC may be irreparably harmed by the breach of the license
for the Licensed Software by Reseller or End User, and that any remedy at law or
in damages may be inadequate. Reseller therefore agrees that notwithstanding
anything to the contrary in Section 25 of this Agreement, in addition to any
other remedies available at law or in equity, CSC may seek an injunction to
prevent or stop such breach. If a court of competent jurisdiction finds that
Reseller or an End User has breached (or attempted or threatened to breach) the
license for the Licensed Software, Reseller agrees that, without any additional
findings of irreparable injury or other conditions to injunctive relief, it
shall not oppose the entry of an appropriate order compelling performance
(including enforcing any applicable Reseller End User Agreement) by the Reseller
or End User and restraining Reseller or End User from any further breaches (or
attempted or threatened breaches).



29.0
Force Majeure



Neither Party shall be liable to the other for delays or failures in performance
resulting from causes beyond the reasonable control of that Party, including
acts of God; acts of government or its agencies, including laws, regulations,
and judicial action; strikes or other labor disputes or disturbances; power
disruptions, including power rationing; riots or civil disturbances; acts of
war; or communication, utility or transportation failures, or failure of supply.
The obligation of the Party unable to perform, as set forth in this Section 29.0
(the “Affected Party”) shall be suspended, and non-performance shall be excused,
during such force majeure event, subject to the Affected Party’s compliance with
the following: The Affected Party shall (i) give the other Party written notice
of its inability to perform and a description, in reasonable detail, of the
cause of the inability; (ii) will use diligent efforts to remedy the situation
and remove, so far as is commercially reasonable and as soon as practicable, the
cause of such inability; and (iii) give the other Party prompt notice of the
cessation of the event of force majeure. In the event that the Affected Party is
unable to overcome the force majeure event, and resume performance in accordance
with the other terms of this Agreement, within two (2) months of the occurrence
of the event, each Party shall have the right to terminate this Agreement by
providing written notice of termination to the other.


30.0
General Provisions



30.1
This Agreement may not be assigned by Reseller, whether by operation of law or
otherwise, to any other person, firm or entity without the express written
consent of CSC.



30.2
Each Party is acting as an independent contractor and not as an agent, partner,
franchisor, franchisee, or joint venturer with the other party for any purpose.
Neither party shall have any right, power, or authority to act or to create any
obligation, express or implied, on behalf of the other.



30.3
No supplement, modification or amendment of this Agreement shall be binding,
unless executed in writing by a duly authorized representative of each Party.




 
 
50
 




--------------------------------------------------------------------------------

 






30.4
Each provision of this Agreement is severable from the entire Agreement, and in
the event that any provision is declared invalid or unenforceable, that
provision shall be amended if possible to be enforceable, but in any event, the
remaining provisions hereof shall remain in effect.



30.5
No waiver by either party of any default shall operate as a waiver of any other
default or of a similar default on a future occasion. No waiver of any term or
condition shall be effective unless in writing and signed by the party against
whom enforcement of the waiver is sought.



30.6
The rights and remedies provided in this Agreement are cumulative with and
unless expressly stated in this Agreement, do not exclude any rights and
remedies provided by law or equity.



30.7
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one single Agreement between the Parties. The Parties
agree that this Agreement may be executed by facsimile transmission or other
electronic means and that the reproduction of signatures by facsimile, other
electronic means or similar device shall be treated as binding as if originals
and each Party agrees and undertakes to provide the other Party with a copy of
the Agreement bearing original signatures forthwith upon demand by the other
Party.



30.8
This Agreement, together with the IP Matters Agreement and the Master Separation
and Distribution Agreement, constitutes the complete and entire agreement of the
Parties and supersedes all previous communications, oral or written, and all
other communications between them relating to the subject matter hereof. The
terms and conditions of this Agreement shall supersede any terms and conditions
of any purchase orders or other ordering documents or acknowledgement given or
received that are additional to or inconsistent with this Agreement. No
representations or statements of any kind made by either Party, which are not
expressly stated herein, shall be binding on such Party.



IN WITNESS WHEREOF, the parties hereto have affixed their signatures hereof on
the date first written above.




COMPUTER SCIENCES CORPORATION        [RESELLER]            


By:                             By:                     
Name:                             Name:                     
Title:                             Title:                     
Date:                             Date:                     



 
 
51
 




--------------------------------------------------------------------------------

 






EXHIBIT A
DEFINITIONS




Affiliate
means, with respect to any entity, any other entity directly or indirectly
Controlling or Controlled by, or under direct or indirect common Control with,
such entity or one or more of the other Affiliates of that entity (or a
combination thereof).
Control
means, with regard to any person, either –


(a) the legal, financial or equitable ownership, directly or indirectly
(including through any holding company), of fifty percent (50%) or more of the
share capital (or other ownership interest, if not a corporation) of such person
ordinarily having voting rights;


(b) where such person is a corporation, the ability to elect a majority of the
directors of the other person; or


(c) other effective control of such person.
Data
means any data of either Reseller or an End User that is provided to CSC under
this Agreement and/or to which CSC has access due to the performance of CSC’s
obligations under this Agreement.
Demonstrate
means to the Licensed Software’s functions to its current and potential
Licensees using a supervised installation of the Licensed Software.
Documentation
means the written manuals and technical specifications for the Licensed Software
prepared by CSC as delivered to Reseller and as generally updated form
time-to-time.
End User
means a customer of Reseller who is –
an agency or instrumentality of (i) the United States federal government or (ii)
a state or local government located within the territory of the United States of
America (other than in the CSC State and Local Field), or an entity outside of
the United States of America solely in connection with (A) any Contract entered
into between CSRA and a United States federal Governmental Entity and (B)
military sales that are sponsored or financed by a United States federal
Governmental Entity.
Enhancement
means all modifications, improvements or upgrades to the Licensed Software made
generally available by CSC during the term of this Agreement, including those
Upgrades or Releases delivered pursuant to an executed CSC Agility Platform
Maintenance and Support Order.
Evaluation
means an installation of the Licensed Software for the purpose of permitting a
current or potential End User to evaluate the Licensed Software for such End
User’s internal use on a temporary basis (not to exceed four (4) weeks without
CSC’s prior consent).
Intellectual Property Rights
means the following rights, wherever in the world enforceable including all
reversions, renewals and extensions:


• inventions, discoveries and novel designs, whether registered or unregistered
as patents or designs, including developments or improvements of equipment,
products, technology, processes, methods or techniques;
• any patents or patent applications;
• copyright (including future copyright) throughout the world in all literary
works, artistic works, computer software, and any other works or subject matter
in which copyright subsists and may in the future subsist, or any derivative
thereof;
• trade secrets;
• trade and service marks (whether registered or unregistered) including any
applications for registration of the same; and
• any other intellectual or proprietary rights having a similar nature or
equivalent effect anywhere in the world.
IP Matters Agreement
means the Intellectual Property Matters Agreement by and between CSC and CSRA
dated as of the Distribution Date.
Licensed Software
means any copy of the object code version of the computer software identified in
Exhibit B to this Agreement, all Enhancements to such software and the
Documentation.


 
 
52
 




--------------------------------------------------------------------------------

 






Localize
means to (i) translate into the language used for carrying out business in the
Territory in countries outside the United States and/or (ii) to make adaptations
(including without limitation additions and deletions) required by a specific
End User, in each case as necessary to (a) cause the text, visual displays,
printouts, and other elements of user interfaces of the Services and
Documentation to be appropriate for use in the Territory, and (b) implement
functional variations as may be required for a specific End User.
Master Separation and Distribution Agreement
means the Master Separation and Distribution Agreement by and between CSC and
CSRA dated as of November 27, 2015.
Object Code
means computer programming code, substantially or entirely in binary form, which
is directly executable by a computer after suitable processing but without the
intervening steps of compilation or assembly.
Sell
means to resell the Licensed Software to an End User in accordance with the
terms of this Agreement.
Support Services
means the maintenance and support services set forth in a CSC Agility Platform
Maintenance and Support Order executed by the Parties.
Term
has the meaning set forth in Section 2.0 of this Agreement.
Territory
has the meaning in Exhibit B.
User Terms
means the terms and conditions governing the use of the Licensed Software by End
Users, as set out in Exhibit D “User Terms and Conditions”, including the terms
of Attachment D-1, which Exhibit may be updated by CSC from time to time in
accordance with Section 10.0 of this Agreement.




 
 
53
 




--------------------------------------------------------------------------------

 








EXHIBIT B
Licensed Software








Licensed Software – For Sale to End Users




Licensed Software
Territory
CSC Agility Platform


CSRA Field.
 
 
 
 




 
 
54
 




--------------------------------------------------------------------------------

 










EXHIBIT C
RULES OF ENGAGEMENT




1.0
Sales Process



CSC will provide sale and technical training to allow Reseller to conduct its
own lead generation and sales pursuit strategies. CSC will conduct a quarterly
review with appropriate Reseller personnel to discuss the overall partnership.


2.0
Ordering Process



Reseller will provide to CSC a License Order for each End User identifying such
End User. Upon execution of the Order by CSC, CSC will assign license keys to
Reseller to provide to the End User per the Order. Each Order must include
number of Licensed VMs, name of End User, term of license (if applicable),
annual support and maintenance fee, and start date for annual maintenance and
support.




3.0
Marketing



3.1
CSC will provide general product marketing materials, as developed and used by
CSC, for Reseller to use in its marketing campaigns.



4.0
Training



4.1
CSC will provide one week of training to be scheduled at mutually convenient
times and places for up to 15 Reseller personnel at no cost to Reseller.



4.2
CSC will provide additional training for Reseller personnel at its standard
training rates.



5.0
Governance



5.1
Each party will appoint an account executive who will be responsible for
managing the reseller relationship between CSC and Reseller.



5.2
Meetings will be held quarterly to review all aspects of the relationship,
including the product roadmap for CSC Agility Platform, and determine any
improvements to be made to the partnership.



5.3
CSC and Reseller shall agree on the level of support to be provided by CSC for
Reseller’s sales to End Users.



6.0
Reporting



Unless otherwise specifically agreed to by CSC in an Order for an End User,
Reseller will configure each Instance of the CSC Agility Platform to email a
license report to CSC and Reseller on a monthly basis. Reseller shall not, and
shall ensure its End Users do not, change this configuration during the
applicable Order Term. These emails will provide details on the End Users and
number of virtual machines that are under management of the Licensed Software.
Reseller will also provide CSC with a monthly report of those End Users that are
receiving Support Services.
EXHIBIT D
User Terms and Conditions


The following terms indicate the obligations of CSC under each executed CSC
Agility Platform Software License Order. As between CSC and Reseller, all
obligations of “Customer” or “You” shall be the responsibility of Reseller.

 
 
55
 




--------------------------------------------------------------------------------

 








When included in a Reseller End User Agreement, Reseller must replace “CSC” with
“Reseller”; however, the name of the Software, i.e. “CSC Agility Platform”, and
the use of “CSC and CSC’s licensors” in Section 25 shall remain as written
below.


CSC Agility Platform End User Terms
As used below, “Agreement” shall mean these CSC Agility Platform End User Terms
together with the applicable Order for CSC Agility Platform. “ ”, “You”,
“Customer” or “Your” shall mean only excluding any Affiliates.
1.    DEFINITION OF SOFTWARE. For purposes of this Agreement, the “Software”
means the current generally available version of CSC Agility Platform, including
any specified Agility Cloud Adapters and any software from third party licensors
distributed with the Software (the “Software”), together with any related user
manuals and product documentation provided or made available to You
(“Documentation”). The Software is delivered to You by internet download or
other agreed upon means (“Media”), as and when otherwise determined by CSC. The
specific capabilities and functionality of the Software are detailed in the
Documentation.
2.    LICENSE FOR LIMITED USE. Subject to the terms and conditions of this
Agreement and Your payment of all applicable fees, CSC hereby grants You a
limited, nonexclusive, nontransferable, non-assignable (except as provided in
Section 19 below), non-sublicensable right and license during the Term to
install the specified number of Instances, as defined below, of the Software and
use the Software for the management of the specified number of simultaneously
running Virtual Machines, as defined below, as set forth in an order or other
written agreement executed by You and CSC or Reseller (an “Order”). “Instance”
means a copy of the Software that is executing on one or more CPUs and made
available for Your access and use. “Virtual Machine” or “VM” means a software
implementation of a computing environment in which an operating system (OS) or
program can be installed and run.
3.    RESTRICTIONS. The Software licensed to You under this Agreement may be
used only by You for Your internal business purposes. You may not assign, sell,
rent, lease, sublicense, lend, transfer, resell or distribute the Software, in
whole or in part, to any third party or use the Software on behalf of any third
party. For the avoidance of doubt, the foregoing restriction is not intended to
restrict Your right to allow third parties to access the Virtual Machines, or
the associated applications and data, that are managed by the Software. You
agree not to copy the Software, in whole or in part, nor permit anyone else to
copy the Software, except that You may make a reasonable number of copies of the
Software and Documentation for customary backup and archival purposes. You may
also copy the Documentation for internal use only to the extent required for
Your use of the Software. You agree not to modify, obscure or delete any
proprietary rights notices included in or on the Software or Documentation and
You agree to include all such notices on all copies. You may not modify the
Software, make derivative works or merge the Software into any other computer
program. You may not reverse engineer, disassemble or decompile the Software, in
whole or in part or otherwise attempt to derive its source code. You may not
disclose the results of any benchmark tests of the Software to any third party
without CSC’s prior written approval.
4.    You acknowledge that, as between You and CSC, title and full ownership in
and to the Software and all trade secret, copyright, patent and other
intellectual property and proprietary rights in and to the Software remain with
CSC and CSC’s third party licensors, whether or not any portion thereof is or
may be validly copyrighted or patented. You are granted the limited license
rights to use and install the Software as described in this Agreement. You agree
to treat the Software, excluding any third party software, as CSC’s proprietary
information and treat any third party software included with the Software as the
respective third licensor’s proprietary information. You will take all
reasonable steps to protect the Software from disclosure to or use by any
unauthorized third party. Use, duplication or disclosure by or on behalf of the
United States Federal Government is subject to the restrictions set forth in
subparagraph (c)(1)(ii) of the Rights in Technical Data and Computer Software
Clause of DFARS 227.7202-1 and in FAR Clause 52.227-19, or any superseding
provisions.
5.    TERM AND TERMINATION.
A.    Term. This Agreement begins on the Effective Date and shall terminate upon
the termination or expiration of the last Order attached hereto or incorporated
by reference.
B.    Termination for Breach. CSC may immediately terminate this Agreement if
You breach any material term or condition of this Agreement; provided, however,
that if any such breach is curable, CSC may terminate this Agreement only if You
fail to cure such breach within 30 days of written notice to You describing such
breach.
C.    Effect of Termination. Upon termination or expiration of this Agreement,
You will immediately uninstall the Software and: 1) return the Software and
Documentation, together with all copies in any form and any other Confidential
Information (as defined below) in Your possession or control; or 2) certify to
CSC in writing that the same has been destroyed. Any payment obligations as of
the termination or expiration of this Agreement shall remain in effect.

 
 
56
 




--------------------------------------------------------------------------------

 






6.    PAYMENT. You agree to pay to CSC or Reseller, as applicable, the fees
(collectively, the “Fees”) set forth in the Order(s). Unless otherwise provided
in the Order, You shall make all payments due to CSC in full within 30 days from
the date of each invoice or such time (if any) stated in the applicable Order.
Any undisputed amounts remaining unpaid following the payment due date and all
disputed payments that are paid following the resolution of such dispute shall
bear interest accruing from the original payment due date through the date that
such amounts are paid at the lower interest rate of (a) 1.0% per month and (b)
the highest interest rate allowed by law. For the avoidance of doubt, You are
solely responsible for all taxes, fees, duties and governmental assessments
(except for taxes based on CSC’s net income) that are imposed or become due in
connection with the subject matter of this Agreement.
7.    SUPPORT AND UPDATES. During the Term, CSC or Reseller will provide such
maintenance services, subject to a Maintenance and Support Services Order (the
“Maintenance Services”). If Maintenance Services are provided under an Order,
they include the provision of any updates and enhancements to the Software and
Documentation that are made generally available to CSC’s other customers
receiving such Software. Maintenance Services will not be provided after
termination of this Agreement or any related Order. Third party licensors are
not responsible for providing any support in connection with the Software.
8.    EXPORT RESTRICTIONS. You are prohibited to export/re-export the Software
and/or Documentation: (a) in violation of the export laws of the United States
of America, the European Union or any other applicable jurisdiction; (b) if you
know or have reason to know that an illegal re-export will take place; (c) to
any entities listed on any U.S. Government Denied Party/Person List (See BIS’s
The Denied Persons List, the Office of Foreign Assets Control’s Economic and
Trade sanctions list, and the Office of Defense Trade Controls); or (d) to any
person or entity you know or have reason to know that is involved in the design,
development, manufacture or production of nuclear technology, or nuclear,
biological or chemical “weapons of mass destruction”.
9.    OPEN SOURCE. Certain items included with the Software are subject to “open
source” or “free software” licenses (“Open Source Software”). The Open Source
Software is not subject to the terms and conditions of this Agreement. Instead,
each item of Open Source Software is licensed under the terms of the end user
license that accompanies such Open Source Software. Nothing in this Agreement
limits Your rights under, or grants You rights that supersede, the terms and
conditions of any applicable end user license for the Open Source Software. A
complete list of Open Source Software and each associated license is provided in
the Documentation or available by written request to CSC via mail or email. If
required by an Open Source Software license, CSC (a) makes the distributed
files, and, if applicable, CSC’s modifications to the Open Source Software
available in accordance with the license requirement, and/or (b) makes the
instructions for replacement of that Open Source Software available. The effect
and/or impact of such replacement cannot be reasonably foreseen, and
consequently cannot be supported by CSC. If You use Open Source Software in
conjunction with the Software, You must ensure that Your use does not: (i)
create, or purport to create, obligations of CSC or any of its third party
licensors; or (ii) grant, or purport to grant, to any third party any rights to
or immunities under CSC’s or any third party licensor’s intellectual property or
proprietary rights.
10.    WARRANTY AND DISCLAIMER.
A.    Warranty. CSC represents, warrants and covenants to You that (i) to the
extent within CSC’s control, the unmodified Software, as of the date delivered
to you in accordance with this Agreement, will be free from any computer code or
other technology specifically designed to disrupt, disable, harm or otherwise
impede in any manner, any other software, hardware, computer system or network
(sometimes referred to as “malware,” “viruses” or “worms”), and (ii) the Media
is and will be free from defects in materials and workmanship under normal
business use. CSC further represents, warrants and covenants that any
Maintenance and Support services performed by CSC pursuant to this Agreement
(the “Services”) will be performed in a good and workmanlike manner by
appropriately qualified and trained personnel. If the Software, the Media or the
Services (as applicable) fails to fulfill or is not in compliance with one or
more of the warranties set forth in this Section 10(A), then You shall inform
CSC in writing and provide to CSC such information and materials as CSC may
reasonably request to document and reproduce such noncompliance. Such
information may include, if and to the extent applicable, a written explanation
of the problem with the Software, the Media, the Services or other
noncompliance, as applicable, a written description of the operating environment
and (if permitted) a copy of any software program used with the Software. As
Your sole and exclusive remedy, CSC shall modify the Software or replace the
Software with other software offering comparable functionality or replace the
defective Media (or, if applicable, re-perform the Services), in each case as
may be necessary to cause the Software, the Media or the Services (as
applicable) to fulfill and be in compliance with the warranties set forth in
this Section 10(A). CSC shall have no responsibility if the Software has been
altered in any way, if the Media has been damaged by misuse, accident, abuse,
modification or misapplication, or if the failure arises out of use of the
Software with other than a recommended hardware configuration. Any such misuse,
accident, abuse, modification or misapplication of the Software and/or Media
will void the warranty above.
B.    DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE SOFTWARE
IS OFFERED “AS IS,” AND YOU RECEIVE NO WARRANTY OF ANY KIND, EXPRESS OR IMPLIED
OR OTHERWISE. CSC AND ITS LICENSORS SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT. CSC
AND ITS LICENSORS DO NOT WARRANT THAT THE OPERATION OF THE SOFTWARE PRODUCTS
WILL BE UNINTERRUPTED OR ERROR FREE OR THAT IT WILL FUNCTION OR OPERATE IN
CONJUNCTION WITH ANY OTHER PRODUCT, SOFTWARE OR HARDWARE, OR THAT IT WILL NOT
CAUSE ANY LOSS OR CORRUPTION OF DATA.

 
 
57
 




--------------------------------------------------------------------------------

 






11.    LIMITATION OF LIABILITY.
A.    NO CONSEQUENTIAL DAMAGES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, CSC AND ITS LICENSORS WILL NOT BE LIABLE FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING FOR THE INDIRECT LOSS
OF PROFIT, REVENUE OR CONTENT) ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE OF ACTION OR THEORY OF
LIABILITY BROUGHT (INCLUDING UNDER ANY CONTRACT, NEGLIGENCE OR OTHER TORT THEORY
OF LIABILITY) EVEN IF CSC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
B.    LIMITATION OF DAMAGES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
CSC’S CUMULATIVE, AGGREGATE LIABILITY TO YOU OR ANY OTHER PARTY FOR ANY DAMAGES
SHALL NOT EXCEED THE FEES PAID BY YOU TO CSC DURING THE TWELVE (12) MONTHS
PRECEDING THE CLAIM GIVING RISE TO SUCH LIABILITY.
C.    EXCEPTIONS. The exclusions and limitations of liability in this Section 11
will not apply to (i) CSC’s breach of Section 12 (Indemnification) or to any
amounts paid or payable in connection with such obligations, and (ii) CSC’s
breach of Section 13 (Confidentiality).
12.    INDEMNIFICATION.
A.    Indemnity. CSC agrees to defend and hold You harmless from and against any
liability, damage, loss or expense (including reasonable attorneys’ fees and
expenses of litigation) (collectively, “Losses”) incurred by or imposed upon You
in connection with any third party claim, action or proceeding (a “Claim”) that
the Software as made available to You by CSC infringes any patent, copyright or
trademark or misappropriates any trade secret. You agree to defend and hold CSC,
its third party licensors, its affiliates and its and their directors, officers,
employees and agents and its and their respective successors, heirs and assigns
(the “CSC Parties”) harmless from and against any Losses incurred by or imposed
upon the CSC Parties or any of them in connection with any Claim arising from or
in connection with (a) any breach of this Agreement by You or (b) your Use of
the Software. The Party requesting indemnification hereunder (the “Indemnified
Party”) will (i) provide the Party providing indemnification hereunder (the
“Indemnifying Party”) with prompt notice of any such Claim (provided, however,
that failure to do so shall not relieve the Indemnifying Party of its
indemnification obligations hereunder except to the extent of any material
prejudice to the Indemnifying Party as a direct result of such failure); (ii)
permit the Indemnifying Party to assume and control the defense of such action
upon the Indemnifying Party’s written notice to the Indemnified Party of its
intention to indemnify; and (iii) upon the Indemnifying Party’s written request,
provide to the Indemnifying Party all available information and assistance
reasonably necessary for the Indemnifying Party to defend such Claim. The
Indemnified Party shall have the right, at its sole cost and expense, to
participate in the defense and settlement of any such Claim with counsel of its
choice. Notwithstanding the foregoing, CSC shall have no obligation to indemnify
You to the extent that any Claim arises from (a) Your use of the Software in
contravention of this Agreement or the Documentation; (b) the combination or use
of the Software with any other services, technology, content or material that
were not provided by CSC; (c) the modification of the Software by anyone other
than CSC; or (d) Your use of the Software after You reasonably could have
implemented a non-infringing alternative pursuant to Section 12(B)(i) or (ii).
B.    Right to Ameliorate Damages. In the event that a court of competent
jurisdiction determines or in the event that CSC, in its sole discretion,
reasonably determines, that the Software, or any portion thereof, infringes or
misappropriates, or may infringe or misappropriate, any third-party intellectual
property right, CSC shall, as Your sole and exclusive remedy (but without
limitation of CSC’s obligations under Section 12(A)), and at CSC’s sole
discretion, either: (i) modify the Software while retaining substantively
equivalent functionality; or (ii) replace the affected Software with
functionally equivalent software or services.
13.    CONFIDENTIALITY. Each party (a “Receiving Party”) understands that the
other party (the “Disclosing Party”) may disclose information of a confidential
nature including, without limitation, the Software, product information, data,
pricing, financial information, end user information, software, specifications,
research and development and proprietary algorithms or other materials that is
(a) clearly and conspicuously marked as “confidential” or with a similar
designation or (b) is disclosed in a manner in which the Disclosing Party
reasonably communicated, or the Receiving Party should reasonably have
understood under the circumstances, that the disclosure should be treated as
confidential, whether or not the specific designation “confidential” or any
similar designation is used (“Confidential Information”). The terms and
conditions of this Agreement also constitute Confidential Information of each
party. The Receiving Party agrees, for itself and its agents and employees, that
it will not publish, disclose or otherwise divulge or use for its own purposes
(other than as expressly permitted under this Agreement) any Confidential
Information of the Disclosing Party furnished to it by such Disclosing Party
without the prior written approval of the Disclosing Party in each instance.
Each party will use at least the same level of care to maintain the Confidential
Information of the other party as it uses to maintain the confidentiality of its
own non-public information, and in no event less than a reasonable degree of
care. The foregoing obligations shall not extend to any information to the
extent that the Receiving Party can demonstrate that such information (i) was at
the time of disclosure or, to the extent that such information thereafter
becomes through no fault of the Receiving Party, public knowledge; (ii) was
already properly and lawfully in the Receiving Party’s possession at the time it
was received by the Receiving Party free from any obligation of confidentiality,
(iii) was lawfully received by the Receiving Party from a third

 
 
58
 




--------------------------------------------------------------------------------

 






party who was under no obligation of confidentiality to the Disclosing Party
with respect thereto, or (iv) was independently developed by the Receiving Party
or its independent contractors who did not have access to the Disclosing Party’s
Confidential Information. In the event that the Receiving Party is required to
disclose Confidential Information in accordance with judicial or governmental
order or requirement, the Receiving Party shall promptly notify the Disclosing
Party in order to allow such party to contest the order or requirement or seek
confidential treatment for such information.
14.    DATA PROTECTION. Notwithstanding anything to the contrary in Section 13
above, CSC’s entire obligation with respect to Your data is set forth in this
Section 14. CSC will comply with data protection legislation to the extent such
legislation applies to the services provided under this Agreement and/or to CSC
as a software provider. To the extent You provide CSC with (i) Your data and/or
(ii) access to Your data on Your systems, CSC will maintain and enforce the
then-current standard CSC security policies and standards applicable to the
services provided under this Agreement as practiced at the CSC service locations
from which CSC is providing the services to You. As between You and CSC, You are
solely responsible for the security of the Data on Your Systems.
15.    AUTOMATED COLLECTION OF USAGE DATA. Unless otherwise agreed-upon in
writing, by Your use of this Software, you agree that CSC will be able to view
the number of Virtual Machines under management by the Software.
16.    CSC RESELLERS. If You obtain the Software through a Reseller, CSC’s
obligations to You are set forth in this Agreement. CSC is not responsible for
the actions or statements of Reseller or any obligations they have to You.
17.    GOVERNING LAW; VENUE AND JURISDICTION. This Agreement is to be governed
by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to its conflict of law provisions. The
parties expressly agree that the United Nations Convention on Contracts for the
International Sale of Goods or the Uniform Computer Transactions Act shall not
apply to this Agreement.
18.    DISPUTE RESOLUTION.
A.    Before initiating formal dispute resolution, representatives nominated by
each Party will meet within fifteen (15) business days following receipt of a
written request from either of them for a meeting. If a dispute is not resolved
by the representatives as a result of the initial dispute resolution meeting(s),
then either Party may request in writing a meeting of more senior executives.
Appropriately senior executives of the Parties will meet within fifteen (15)
business days following receipt of the request. If the dispute is not resolved
as a result of the senior executive dispute resolution meeting(s), either Party
may commence formal dispute resolution under Section 18(B).
B.    If a dispute has not been settled under Section 18(A), either Party may
formally pursue any and all remedies it may have available at law or in equity.
The Parties may, in their sole discretion, agree to mediation, arbitration, or
any other dispute resolution process regarding a dispute. In the absence of
agreement on an alternative process, the dispute may be resolved in a court of
competent jurisdiction. TO THE EXTENT HEARD AND TRIED BY A COURT AND TO THE
EXTENT NOT PROHIBITED BY LAW, ALL ACTIONS BETWEEN THE PARTIES WILL BE HEARD AND
TRIED BY THE COURT SITTING WITHOUT A JURY AND THE PARTIES IRREVOCABLY WAIVE ANY
RIGHTS TO A JURY TRIAL.
C.    Notwithstanding the foregoing, You acknowledge and agree that in the event
that You breach Sections 2, 3, 6, 8 or 13 of this Agreement, CSC, without
limitation of its other rights and remedies, shall be entitled to seek immediate
injunctive relief in any court of competent jurisdiction.
19.    ASSIGNMENT. This Agreement may not be assigned, transferred, delegated,
sold or otherwise disposed of, including, without limitation, by operation of
law, by You without the prior written consent of CSC.
20.    SEVERABILITY. Each provision of this Agreement shall be viewed as
separate and distinct, and in the event that any provision shall be deemed by a
court of competent jurisdiction to be illegal, invalid or unenforceable, the
court finding such illegality, invalidity or unenforceability shall modify or
reform this Agreement to give as much effect as possible to such provision. Any
provision which cannot be so modified or reformed shall be deleted and the
remaining provisions of this Agreement shall continue in full force and effect.
21.    NOTICES. All notices provided hereunder shall be in writing, delivered
personally or sent by overnight courier, registered or certified mail to the
addresses provided by the parties or such other address as may be specified in
writing by notice given in accordance with this Section. All such notices shall
be deemed to have been given: (i) upon receipt when delivered personally or
(ii) upon verification of receipt via overnight courier, registered or certified
mail.
22.    WAIVER. Performance of any obligations required by a party hereunder may
be waived only by a written waiver signed by an authorized representative of the
other party, which waiver shall be effective only with respect to the specific
obligation described

 
 
59
 




--------------------------------------------------------------------------------

 






herein. Any waiver or failure to enforce any provision of this Agreement on one
occasion will not be deemed a waiver of any other provision or of such provision
on any other occasion.
23.    FORCE MAJEURE. Each party will be excused from performance for any period
during which, and to the extent that, it is prevented from performing any
obligation or services as a result of causes beyond its reasonable control, and
without its fault or negligence, including without limitation, acts of God ,
strikes, lockouts, riots, acts of war, epidemics, communication line failure and
power failures. Nothing in the foregoing shall be deemed to relieve You of Your
obligation to pay any and all fees owed to CSC under this Agreement.
24.    INDEPENDENT CONTRACTORS. It is the intention of CSC and You that CSC and
You are, and will be deemed to be, independent contractors with respect to the
subject matter of this Agreement, and nothing contained in this Agreement will
be deemed or construed in any manner whatsoever as creating any partnership,
joint venture, employment, agency, fiduciary or other similar relationship
between CSC and You. Neither You nor CSC will represent that it has any
authority to assume or create any obligation, express or implied, on behalf of
the other party (including, with respect to CSC, its third party licensors), or
to represent the other party as agent, employee, franchisee or in any other
capacity.
25.    THIRD PARTY NOTICE AND BENEFICIARIES. The Software may include third
party code that CSC, not the third party, licenses to You under this Agreement.
Notices, if any, for the third party code may be found on the third party’s
website, in the Documentation or the Software’s Notices file. CSC and CSC’s
licensors are third-party beneficiaries of this Agreement for the purpose of
enforcing these User Terms.
26.    SURVIVAL. Those provisions of this Agreement that by their terms should
survive any termination of this Agreement shall be deemed to survive and remain
in full force and effect.
27.    ENTIRE AGREEMENT. This Agreement, together with the Order(s), is the
entire agreement between the parties in respect of its subject matter and
replaces all previous agreements or understandings between the parties, whether
written, verbal, express or implied. In executing this Agreement, Customer has
not relied on: (a) any previous statement or representation made in respect of
the Agreement or related subject matter thereof; or (b) the availability of any
future enhancement, maintenance release, update, upgrade, modification or
revision, to either the Software or any future product. This Agreement may only
be modified or amended pursuant to a written agreement signed by each party.
28.    HEADINGS. Headings are for convenience only and are not deemed to be part
of this Agreement.

 
 
60
 




--------------------------------------------------------------------------------

 






Attachment D.1
CSC Agility Platform Software License Order


Client Legal Name:
Order Date:
Order Valid To: 30 calendar days from the Order Date
Order Number:


Term:
Cloud Adapters:
License Keys:


This Order (“Order”) is entered into between Computer Sciences Corporation
(“CSC”) and the client named above (“Customer”, “Licensee” or “You”), effective
upon the last date executed as indicated below (“Effective Date”), and contains
the terms and conditions for certain Software to be licensed pursuant to the CSC
Agility Platform End User License Agreement executed between CSC and Customer
(“Agreement”). Capitalized terms used but not defined in this Order will have
the meanings provided in the Agreement. In the event of a conflict between this
Order and the Agreement, the terms of the Order shall govern.


1.
Term. The Term begins on the Effective Date and continues as indicated below for
the Term chosen above:



Perpetual Term: The Term shall continue until terminated as provided in the
Agreement.


One-Year Term: The “Initial Term” of this Order is one (1) year from the
Effective Date. The license term will automatically renew for additional
one-year periods, each a “Renewal Term,” unless You provide CSC with written
notice at least 60 calendar days prior to the end of the current term or (b)
until terminated as provided in the Agreement. The pricing during any automatic
Renewal Term shall be the same as that during the immediately prior term unless
CSC has given You written notice of a pricing change at least 90 days before the
end of that prior term, in which case the pricing change will be effective upon
renewal and thereafter.
  


2.
Licenses and Fees. License fees are due 30 days from the date of each invoice.





Number of Licensed VMs
Price Per VM
One-Time Fees
 
 
 
Additional License Keys
(over 3)
 
One-Time Fees
 
 
 
Additional Cloud Adapters
(over 2)
 
One-Time Fees
 
 
 
 
One-Time Fees
TOTAL FEES
 





The fees for any additional Licensed VMs shall be the same as provided herein
unless CSC has given You 60 days’ prior written notice of a pricing change, at
which time the pricing change will be effective as of the date in the notice and
thereafter.


The Licensed VM Quantity specifies the maximum number of concurrently running
Virtual Machines (VMs) under the management of the Software, summed across all
of Your Instances of the Software. Additional VM Licenses may be licensed from
CSC or Reseller, as applicable, for the applicable Price per VM, under separate
Order(s). If You are currently receiving Maintenance & Support Services under an
Order, then the applicable Maintenance and Support fees will be applied to the
additional VM Licenses, prorated to the end of the current Maintenance Term.


3.
Cloud Adapters. With the initial license of the Software under the Agreement,
licenses to use two (2) CSC standard cloud adapters are included at no
additional charge. Additional cloud adapters may be licensed from CSC for an
additional fee.


 
 
61
 




--------------------------------------------------------------------------------

 








4.
License Keys. You may install and use a number of Instances of the Software
equivalent to the Number of License Keys specified above. You agree to provide
CSC with following information in order to issue the license keys: IP address
and subnet mask of the servers on which the Software will be installed and
allocation of the Number of Licensed VMs across the license keys. Additional
license keys can be licensed from CSC for a one-time (non-recurring) license fee
at then-current prices, under separate Order(s). Customer assumes all liability
of any kind that may result from delay by Customer in providing such information
for issuance of license keys.

 
5.
Governing Agreement. All items in this Order are subject to the terms and
conditions set forth in the Agreement.

 

 
 
62
 




--------------------------------------------------------------------------------

 






EXHIBIT E
CSC Agility Platform Maintenance and Support Services Order


Reseller Legal Name:
End User Name (if needed):
Order Date:
Order Valid To: 30 calendar days from the Order Date
Order Number:


Term:
Support Level:




This CSC Agility Platform Maintenance and Support Services Order (“Order”) is
entered into between Computer Sciences Corporation (“CSC”) and the Reseller
named above (“Reseller”, or “You”), effective upon the last date executed as
indicated below (“Effective Date”), and contains the terms and conditions for
certain maintenance and support services to be provided by CSC pursuant to the
Reseller Agreement: CSC Agility Platform executed between CSC and Reseller
(“Agreement”). Capitalized terms used but not defined in this Order will have
the meanings provided in the Agreement. In the event of a conflict between this
Order and the Agreement, the terms of the Order shall govern.


3.
Term. The “Initial Term” of this Order is one (1) year from the (“Effective
Date”). The maintenance and support services term will automatically renew for
additional one-year periods, each a “Renewal Term,” unless You provide CSC with
written notice at least 60 calendar days prior to the end of the current term or
until terminated as provided in the Agreement. The pricing during any automatic
renewal term is set forth below in Section 7.



4.
Support. CSC shall provide technical support for the Software as set forth in
Section 4 below via telephone to Your approved requestor(s) during the Support
Hours listed below:



Support Hours
8:00 a.m. - 8:00 p.m. ET during Business Days (Standard Support)


OR


On call 24 X 7 (Platinum Support)



All support will be conducted in English.


5.
Customer Responsibilities.

a.
The Licensee shall provide its end users of the Software with a help desk
staffed with personnel who are fully trained on the use of the Software. The
Licensee’s help desk staff will be responsible for providing Level 1support, as
defined below.

 
b.
For security and management purposes, any Licensee representative initiating a
service ticket with CSC must be registered as an approved requester within the
CSC support management system. Licensee may designate two approved requesters
with CSC, each of whom must be fully trained on the use of the Software. Such
designations may be changed from time-to-time by written notification to CSC. To
prevent unauthorized requests from taking place, a CSC support member may
request approval via e‐mail for security sensitive requests.



c.
Level 1 Support. The Licensee’s help desk staff will provide Licensee’s end
users of the Software with assistance on basic day-to-day usage questions and
issues including account provisioning, password resets, access issues,
configuration, and normal usage questions addressed in the Documentation.

 
d.
Level 2 Support. The Licensee’s help desk staff will ensure that Licensee’s
internal support, troubleshooting, and escalation procedures have been pursued,
including attempting to resolve any issues with the Software using all
applicable resolution procedures set out in the Documentation. Level 2 Support
triages issues, resolves configuration


 
 
63
 




--------------------------------------------------------------------------------

 






issues, provides detailed problem solving or problem documentation and generally
attempts to solve issues before escalating to CSC support.


e.
When contacting CSC to initiate a service ticket, the approved requestor from
the Licensee’s help desk staff must be able to provide the following
information:

i.
Problem Statement: Identify clearly and specifically the problem that needs to
be solved.

ii.
Steps to Reproduce: How can CSC reproduce the issue?

iii.
Impact Statement: How is the problem impacting your business? e.g., Not able to
process orders.

iv.
Additional Contact Information: Any additional phone numbers or email addresses
that may be required for a follow-up or further contact.

v.
Troubleshooting: Any troubleshooting steps already performed by a member of
Licensee’s team.

vi.
Screenshots & Errors: Any available screenshots, and the exact error message you
are receiving.

vii.
Log Files



f.
CSC may require the Licensee to provide direct remote access via VPN in order to
troubleshoot and resolve certain problems. It is the Licensee’s responsibility
to promptly provide such access to the CSC support team and to ensure that all
required approvals and consents are in place prior to granting such access.


6.
Error Classification & Response Time. The CSC Agility Platform support team
shall respond to Licensee’s inquiries regarding reproducible errors or bugs in
the Software not caused by modifications made to the Software by persons other
than CSC (“Errors”). CSC shall use commercially reasonable efforts to respond to
Errors as described below and as commensurate with CSC’s classification of the
Severity Level as follows:



Severity Level
Criteria
1 - Critical Business Impact
An Error that causes a critical service impact and/or prevents use of the
Software and/or a critical part of the Software is not available.
2- Serious
An Error that affects normal operation or service quality of the Software and/or
that inhibits but does not prevent Licensee’s use of the Software
3- Non-Critical
A minor Error that does not affect normal operation or service quality of the
Software, or an error in the Documentation, or a technical inquiry that is not
related to an Error.



Response Time, Description of Effort, and Resolution Time Objectives are as
follows:


Severity Level
Initial Response Time
(Receipt Confirmation)
Description of Effort
Resolution Time Objectives
1 - Critical Business Impact
0 – 2 Hours
(Subject to contracted Support Hours)
CSC will use commercially reasonable and continuous effort 24/7 to isolate and
diagnose the defect.


Within 4 hours CSC Agility Platform Support will provide an evaluation of the
defect and a plan to resolve it. The plan will include a timeframe required to
provide an acceptable workaround and/or a permanent fix.
CSC Agility Platform Support continues support effort until a permanent
resolution or an acceptable workaround is delivered.
2 - Serious
0 – 4 Hours
(Subject to contracted Support Hours)
CSC will use continuous effort during Support Hours until a correction or
workaround is provided.


Within 8 hours CSC Agility Platform Support will provide an evaluation of the
defect and a plan to resolve it. The plan will include a timeframe required to
provide an acceptable workaround and/or a permanent fix.
An acceptable workaround will be provided within 2 Business Days
3 – Non-Critical
Next Business Day
Acknowledge Errors, and provide a correction or workaround, if possible. within
ten (10) business days. Provide permanent fix in next upgrade release or
maintenance release.
Provide a correction or workaround, if possible. within ten (10) business days.
Provide permanent fix in next upgrade release or maintenance release.

Note: All response times are indicated from receipt of Licensee’s initial
notification.



 
 
64
 




--------------------------------------------------------------------------------

 






7.
Support Process.

a.
When Licensee requires technical support, a CSC support member will open a
service ticket, document the nature of the issue, assist the Licensee in
collecting logs, screen captures and documenting the sequence of events or steps
resulting in the issue to initiate troubleshooting and engage the necessary
support resources.



b.
A strict “one issue per ticket” policy is enforced. This allows the CSC Agility
Platform Support Team to work multiple issues simultaneously with the Licensee,
ensuring each request or issue is handled appropriately and documented
correctly.



c.
Resolution. Upon resolution, the support engineer will contact Licensee,
providing any details of resolution and verify that the issue has resolved. Once
resolution has been confirmed, the ticket will be noted and closed.



8.
Non-Maintenance Services: In the event that Licensee submits a request for
support or an inquiry regarding a problem that is later determined not to be an
Error, and as a result of such request or inquiry, CSC performs services for
Licensee that are not within the scope of the Maintenance and Support Services
set forth in this Order, CSC will charge Licensee for any such additional
services that cumulatively exceed ten (10) hours per year. CSC will invoice
License, and Licensee shall pay, for such services using CSC’s then-current
hourly rates .


9.
Maintenance Fees. Maintenance fees are due 30 days from the date of each invoice
to be issued on the first day of each applicable term. This price may change
subject to fluctuations in CPI.



Term
Number of Licensed VMs
Fees
 
 
 



10.
Updates and Enhancements: This Order includes the provision for only those
updates and enhancements to the Software and Documentation that are made
generally available to CSC’s other customers receiving such Software.


 
 
65
 




--------------------------------------------------------------------------------

 








11.
Governing Agreement. All items in this Order are subject to the terms and
conditions set forth in the Agreement.





COMPUTER SCIENCES CORPORATION


By:                             By:                     
(Authorized Signature)                    (Authorized Signature)


Name:                             Name:                     
    
Title:                             Title:                     


Date:                             Date:                     



 
 
66
 


